Exhibit 10.1


EXECUTION COPY




STOCK PURCHASE AGREEMENT
DATED AS OF
July 1, 2019
AMONG
ASTRONICS CORPORATION,
FREEDOM COMMUNICATION TECHNOLOGIES Inc.,
THE SELLERS
AND
HANOVER PARTNERS, INC.,
SOLELY IN ITS CAPACITY AS SELLERS' REPRESENTATIVE










143905334.14

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
This STOCK PURCHASE AGREEMENT (this "Agreement") is made as of July 1, 2019
among Astronics Corporation, a New York corporation ("Purchaser"), Freedom
Communication Technologies Inc., a Delaware corporation (the "Company"), each
stockholder of the Company listed on Exhibit A (each, a "Seller" and
collectively, the "Sellers") and Hanover Partners, Inc., an Oregon corporation,
solely in its capacity as the representative, agent and attorney-in-fact of the
Sellers (in such capacity, "Sellers' Representative"). Purchaser, the Company,
the Sellers and the Seller's Representative are referred to collectively as the
"Parties." Capitalized terms used but not otherwise defined in this Agreement
have the meanings ascribed to those terms in ARTICLE I.
RECITALS
A. WHEREAS, the Sellers own, in the aggregate, 5,250,000 shares of common stock
of the Company, par value $0.001 per share (the "Common Stock"), and 2,100,000
shares of Series A Mandatorily Redeemable Preferred Stock of the Company, par
value $0.001 per share (the "Preferred Stock" and, together with the Common
Stock, the "Shares"), as set forth on Exhibit A, which represents all of the
issued and outstanding capital stock of the Company.
B. WHEREAS, Purchaser desires to purchase from the Sellers, and the Sellers
desire to sell to Purchaser, the Shares.
AGREEMENT
NOW, THEREFORE, in consideration of the terms in this Agreement, and for other
good and valid consideration, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
Section 1.1 Defined Terms
. The following terms, as used herein, have the following meanings:
"Accounting Firm" is defined in Section 2.6(b).
"Accounting Principles" means the calculations, principles, accounting methods,
policies, practices, procedures, classifications, conventions, categorizations,
definitions, judgments, assumptions, techniques, methodologies, and estimation
methods (including as they relate to the nature of accounts, level of reserves
or level of accruals) consistent with the Company's past practices, in
accordance with GAAP and as applied in the Financial Statements.

        1
143905334.14

--------------------------------------------------------------------------------

"Adjustment Escrow Account" means the account for the deposit of the Adjustment
Escrow Amount designated by the Escrow Agent at least one Business Day prior to
the Closing Date and established pursuant to the Escrow Agreement.
"Adjustment Escrow Amount" means $150,000.
"Adjustment Escrow Funds" means the Adjustment Escrow Amount plus any accrued
interest, dividends and other distributions thereon as provided in the Escrow
Agreement.
"Affiliate" means, with respect to any Person, any other Person who directly or
indirectly Controls, is Controlled by, or is under common Control with such
Person.
"Aggregate Preferred Stock Closing Estimate Payment" is defined in Section
2.3(c)(i)(A).
"Agreement" is defined in the Preamble.
"Annual Financial Statements" is defined in Section 3.6(a).
"Assets" is defined in Section 3.7.
"Associated Rights" is defined in Section 11.17(b).
"Balance Sheet Date" is defined in Section 3.6(a).
"Benefit Plan" means any pension, retirement, profit-sharing, deferred
compensation, incentive, bonus, performance award, phantom equity, stock or
stock-based, change in control, retention, severance, vacation, paid time off
(PTO), medical, vision, dental, disability, welfare, Code Section 125 cafeteria,
fringe-benefit and other similar employee benefit plan, program or arrangement,
in each case whether or not reduced to writing and whether funded or unfunded,
(including any "employee benefit plan," as defined in Section 3(3) of ERISA) (a)
that is sponsored or contributed to by the Company for the benefit of any
current or former employee, officer or director of the Company, or (b) with
respect to which the Company has any liability; provided that the term "Benefit
Plan" will not include (y) any employee benefit plan, program or arrangement
that is mandated, maintained or administered by any Governmental Authority, or
(z) any employment, consulting or similar agreement.
"Board of Directors" means the board of directors of the Company.
"Business" means the business of the development and sale of radio communication
test sets and related test sets support services, including, without limitation,
radio test sets and innovative discriminators with LMR (Land Mobile Radio), P25
(Project 25), DMR (Digital Mobile Radio), NXDN (Next Generation Digital
Narrowband), TETRA (Terrestrial Trunked Radio), PTC (Positive Train Control) and
Long Term Evolution (LTE).
"Business Day" means a day on which banks are open for business in New York, New
York and Portland, Oregon, but does not include any day that is a Saturday,
Sunday or a statutory holiday in the State of New York or the State of Oregon.

        2
143905334.14

--------------------------------------------------------------------------------

"Bylaws" means the bylaws of the Company, dated as of March 14, 2015, as the
same may have been amended.
"Cash" means an aggregate amount, as of the Measurement Time, equal to, without
duplication, (a) all cash on hand in the bank and lock box accounts of the
Company, plus (b) the amount of any checks received by the Company before the
Closing, whether such checks have been deposited or cleared before, on or after
the Closing Date, plus (c) the fair market value of all marketable securities
owned by the Company, plus (d) all cash and similar deposits, escrows and
sureties held by third parties for the benefit of or as security for any
obligation of the Company, plus (e) all credit card receivables of the Company,
less (f) the amount of any checks drawn by the Company but not cleared.
"Certificate of Incorporation" means the Amended and Restated Certificate of
Incorporation of the Company, dated as of March 31, 2015, as the same may have
been amended.
"Closing" is defined in Section 2.3(a).
"Closing Balance Sheet" is defined in Section 2.5.
"Closing Date" is defined in Section 2.3(a).
"Closing Estimate Payment" is defined in Section 2.3(b).
"Closing Statement" is defined in Section 2.5.
"Code" means the United States Internal Revenue Code of 1986, as amended.
"Collar Amount" means $100,000.
"Common Seller" means each Seller that holds shares of Common Stock.
"Common Stock" is defined in the Recitals.
"Company" is defined in the Preamble.
"Company Employee" is defined in Section 7.4.
"Company Indemnitee" means each present and former director, manager, officer,
employee and agent of the Company as of the date of this Agreement.
"Company IP" is defined in Section 3.17(g).
"Company's Actual Knowledge" means the actual knowledge, as of the date hereof,
of Ricardo Viloria, Scott Hill, Aaron Aiken and Louis Ladouceur.

        3
143905334.14

--------------------------------------------------------------------------------

"Company's Knowledge" and words of similar import mean the actual or
constructive knowledge, as of the date hereof, of Ricardo Viloria, Scott Hill,
Aaron Aiken and Louis Ladouceur, after reasonable inquiry.
"Company Product(s)" means collectively the products and software offerings that
are currently being marketed, offered, or sold by the Company.
"Confidential Information" means any and all confidential or proprietary
information or matters concerning the Company, Purchaser or their respective
subsidiaries.
"Confidentiality Agreement" is defined in Section 7.1.
"Contract" means any contract, agreement, understanding, arrangement or other
legally binding commitment.
"Contracting Parties" is defined in Section 10.2(c).
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through ownership of securities, by Contract or otherwise.
"Disclosure Schedule" is defined in Section 10.4.
"Dispute" is defined in Section 2.6(a).
"Dispute Notice" is defined in Section 2.6(a).
"Dispute Period" is defined in Section 2.6(a).
"Enforceability Exceptions" is defined in Section 3.3.
"Environmental Laws" means all current Laws, Orders, or other binding agreements
between the Company and any Governmental Authority that, in each case, pertain
to environmental matters, the contamination or protection of the environment, or
human health and safety.
"Environmental Permits" means all Permits issued under Environmental Laws.
"ERISA" means the United States Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any Person that, together with the Company, is treated
as a single employer under Section 414(b), (c), (m) or (o) of the Code.
"Escrow Agent" means Wells Fargo Bank, National Association, as escrow agent
under the Escrow Agreement.
"Escrow Agreement" has the meaning set forth in Section 2.8(a)(ii).

        4
143905334.14

--------------------------------------------------------------------------------

"Escrow Excess Amount" is defined in Section 2.4(c).
"Estimated Closing Balance Sheet" is defined in Section 2.3(b).
"Estimated Closing Statement" is defined in Section 2.3(b).
"Excess Amount" means the amount by which the Purchase Price, as finally
determined, exceeds the sum of the Closing Estimate Payment and the Collar
Amount.
"Extra-Contractual Statement" is defined in Section 7.5.
"FAR" is defined in Section 3.11(e)(i).
"Financial Statements" is defined in Section 3.6(a).
"Fraud" means, with respect to the making of any representation or warranty in
this Agreement, an act, committed by a Party, with the intent to deceive another
Party, or to induce it to enter into this Agreement and requires: (a) a false
representation of material fact made by such Party herein; (b) with actual
knowledge that such representation is false or reckless disregard as to the
accuracy of such representation; (c) with an intention to induce the Party to
whom such representation is made to act or refrain from acting in reliance upon
it; and (d) causing that Party, in justifiable reliance upon such false
representation and with ignorance to the falsity of such representation, to take
or refrain from taking action.
"GAAP" means generally accepted accounting principles as in effect in the United
States of America as in effect on the date hereof.
"Governing Documents" means, with respect to any Person that is not a natural
individual, the articles of incorporation, certificate of incorporation,
charter, bylaws, articles of formation, certificate of formation, operating
agreement, certificate of limited partnership, partnership agreement or any
other similar document, instrument or certificate executed, adopted or filed in
connection with the creation, formation or organization of a Person, including
any amendments thereto. With respect to any statement relating to Governing
Documents that is specific as to time, the term shall denote the Governing
Documents as then in effect.
"Government Bid" means any bid, offer or proposal made by the Company which, if
accepted or successful, would result in a Government Contract.
"Government Contract" means any prime contract, subcontract, basic ordering
agreement, pricing agreement, letter contract or other similar arrangement of
any kind, between the Company, on the one hand, and (a) any Governmental
Authority, (b) any prime contractor of a Governmental Authority in its capacity
as a prime contractor, or (c) any subcontractor with respect to any contract of
a type described in clauses (a) or (b) above, on the other hand. A task,
purchase or delivery order under a Government Contract shall not constitute a
separate Government Contract, for purposes of this definition, but shall be part
of the Government Contract to which it relates.

        5
143905334.14

--------------------------------------------------------------------------------

"Governmental Authority" means any nation, state or province or any municipal or
other political subdivision thereof, or any agency, instrumentality, commission,
department, board, bureau, official, minister, tribunal or court, whether
national, state, provincial, local, foreign or multinational, exercising
executive, legislative, judicial, Taxing, regulatory or administrative functions
of a nation, state, province or any municipal or other political subdivision of
the foregoing.
"Hanover" means, collectively, Hanover Partners, LLC and Hanover Partners, Inc.
"Hazardous Substance" means any material, chemical, substance, waste, product,
derivative, compound, mixture, solid, liquid, gas, odor, heat, sound, vibration,
radiation or combination of them that may impair the environment, injure or
damage property or plant or animal life, or expose, harm or impair the health of
any individual, and includes any contaminant, waste, product, derivative,
compound, mixture, substance or material defined, prohibited, regulated, or
reportable pursuant to any Environmental Law, including, but not limited to, any
petroleum or petroleum-derived products, radon, radioactive materials or wastes,
asbestos in any form, lead or lead-containing materials, urea formaldehyde form
insulation, and polychlorinated biphenyls.
"Incidental Inbound License" means any (a) permitted use right in a
non-disclosure agreement; (b) non-exclusive license of generally-available
Software (including software-as-a-service) data or content with a replacement
cost of less than $10,000; (c) non-exclusive license that is included in but
ancillary to a Contract to purchase or lease standard office equipment, such as
a photocopier, computer, or mobile phone that also contains a license of
Intellectual Property; (d) license granted to the Company to use certain
Intellectual Property by a customer of the Company to the extent necessary for
the Company to perform services for such customer in the ordinary course of
business or to identify such customer as a customer of Company; (e)
non-exclusive license for immaterial marketing content; or (f) non-exclusive
license implied by law to end-user customers in order for them to use products,
data, goods or services.
"Indebtedness" means, with respect to the Company, without duplication, as of
the applicable date, all indebtedness, including any applicable fees, penalties
(including with respect to any prepayment thereof), interest and premiums of the
Company, for: (a) borrowed money; (b) any obligation under any bankers'
acceptance or similar facility, to the extent already drawn; (c) net liability
for any obligation under any interest rate, currency or similar hedging
agreement or other derivative agreement; (d) any obligations under leases
required to be capitalized under GAAP, excluding any obligation created or
arising under any conditional sale or other title retention agreement regarding
acquired property; and (e) unpaid income Taxes payable by the Company for
Pre-Closing Tax Periods and Pre-Closing Straddle Periods, after reduction to
reflect any payments of estimated taxes and any deductions of the Company
properly claimed in such periods that arise in connection with the transactions
contemplated by this Agreement (including any such deductions attributable to
Transaction Expenses). Notwithstanding the foregoing, "Indebtedness" will not
include amounts included as Transaction Expenses or included as current
liabilities in the definition of Working Capital.

        6
143905334.14

--------------------------------------------------------------------------------

"Intellectual Property" means, collectively, all intellectual property and
proprietary rights, including: (a) all patents, patent applications and patent
disclosures, utility models and industrial design registrations and applications
(including any continuations, divisionals, continuations-in-part, provisionals,
renewals, reissues, re-examinations and applications for the foregoing); (b) all
trademarks, service marks, trade dress, logos, trade names and corporate names,
in each case, together with all translations, adaptations, derivations and
combinations thereof associated therewith, and all applications, registrations,
and renewals in connection therewith, and all goodwill, registrations and
applications for registration related to the foregoing; (c) all copyrightable
works, all copyrights and works of authorship (including any registration,
renewals and applications for the foregoing); (d) all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals); (e) all Software; and (f) all copies and tangible embodiments of
any of the foregoing in whatever form or medium.
"Intellectual Property License" means any agreement between the Company, on the
one hand, and any other Person, on the other hand, granting any right to use or
practice any rights under the Intellectual Property owned either by the Company
or any other Person, including licenses of Software (other than "shrink-wrap"
and other generally-available end-user licenses or permissions).
"Interim Financial Statements" is defined in Section 3.6(a).
"IRS" means the United States Internal Revenue Service.
"Law" means any law, statute, ordinance, regulation, rule, code, common law,
treaty or other requirement having the force of law of any Governmental
Authority.
"Lease" means each lease, sublease or license or other Contract relating to the
occupancy of any real property by the Company.
"Leased Real Property" is defined in Section 3.15(a).
"Liens" means all legally binding judgments, pledges, charges, liens, mortgages,
deeds of trust, security interests and similar encumbrances.
"made available" means that a copy of the document referenced in such statement
has (a) been posted in the electronic data site maintained by the Company in
connection with the transactions contemplated by this Agreement or (b) actually
delivered or provided to Purchaser or to any of Purchaser's representatives.
"Material Adverse Effect" means any event, effect, circumstance, change,
occurrence, fact or development that, individually or in the aggregate with
other related events, effects, circumstances, changes, occurrences, facts or
developments, has had or can reasonably be expected to have a material adverse
effect on the business, operations or condition (financial or
        7
143905334.14

--------------------------------------------------------------------------------

otherwise), assets of the Company or the consummation of the transactions
contemplated by this Agreement, taken as a whole; provided that any such event,
effect, circumstance, change, occurrence, fact or development resulting from the
following will not be considered when determining whether a Material Adverse
Effect has occurred: any event, effect, circumstance, change, occurrence, fact
or development resulting from or relating to (i) general business or economic
conditions or changes generally affecting the industries, markets or
geographical areas in which the Company conducts its business, (ii) natural or
man-made disasters, including flood, fire, earthquake, storm or disease, (iii)
national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not under the
declaration of a national emergency or war, or any military or terrorist attack
upon the United States or any of its territories, possessions or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, (iv) financial, banking or securities markets (including (A)
any disruption of any of the foregoing markets, or (B) any change in currency
exchange rates), (v) changes in GAAP, (vi) changes in Law or interpretations
thereof, (vii) the negotiation, execution or delivery of this Agreement or any
other Transaction Document, or the announcement or consummation of the
transactions contemplated hereby or thereby, including any impact thereof on
relationships, contractual or otherwise, with customers, suppliers,
distributors, landlords, partners or employees, (viii) the taking of, or the
failure to take, any action contemplated by this Agreement or any other
Transaction Document or (ix) any failure by the Company to meet internal
projections or forecasts or revenue or earnings predictions for any period (but,
for the avoidance of doubt, not the underlying causes of any such failure to the
extent such underlying cause is not otherwise excluded from the definition of
Material Adverse Effect); except in the case of the foregoing clauses (i), (ii),
(iii), (iv), (v) and (vi) to the extent such facts, events, changes, effects,
occurrences or developments have a materially disproportionate impact on the
Company as compared to other participants engaged in the industries and
geographies in which the Company operates.
"Material Contract" is defined in Section 3.11(a).
"Measurement Time" means 11:59:59 p.m. CDT on the date immediately preceding the
Closing Date.
"Nonparty Affiliates" is defined in Section 10.2(c).
"Non-Principal Seller" means each Seller other than the Principal Sellers.
"OFAC" is defined in Section 3.22(b).
"Open Source Software" means software that is provided pursuant to a Contract
that is, or is substantially similar to, a license that meets the Open Source
Definition (www.opensource.org/osd.html) or Free Software Definition
(www.gnu.org/philosophy/free-sw.html) (which licenses include all versions of
the GNU GPL, the GNU LGPL, the GNU Affero GPL, the MIT license, the Eclipse
Public License, the Common Public License, the CDDL, the Mozilla Public License,
the Academic Free License, the BSD license and the Apache License).

        8
143905334.14

--------------------------------------------------------------------------------

"Order" means any order, judgment, ruling, award, writ, injunction or decree of
any Governmental Authority and any settlement agreement or compliance agreement
entered into in connection with any Proceeding that, in each case, applies to
the Company or by which the Company is bound.
"Parties" is defined in the Preamble.
"PC" is defined in Section 11.17(a).
"Permits" means all licenses, permits, authorizations, registrations,
certificates and approvals and similar rights of any Governmental Authority.
"Permitted Liens" means, collectively: (a) Liens set forth in Section 1.1(a) of
the Disclosure Schedule or referenced in the Financial Statements (including the
footnotes thereto); (b) Liens for Taxes, assessments, and other governmental
charges that are not yet due and payable, that may thereafter be paid without
penalty or the validity of which is being contested in good faith; (c) Liens
arising under original purchase price conditional sales contracts and equipment
leases with third parties; (d) easements, covenants, conditions and restrictions
of record; (e) easements, covenants, conditions and restrictions not of record
as to which no material violation or encroachment exists or, if such violation
or encroachment exists, as to which the cure of such violation or encroachment
would not materially interfere with the conduct of the business of the Company;
(f) zoning or other governmentally established restrictions or encumbrances;
(g) pledges or deposits to secure obligations under workers or unemployment
compensation Laws or similar Laws or to secure public or statutory obligations;
(h) mechanic's, materialman's, supplier's, vendor's or similar Liens arising or
incurred in the ordinary course of business securing amounts that are not
overdue for more than 90 days or the validity of which is being contested in
good faith; (i) utility, slope and drainage easements, right-of-way easements
and leases regarding signs; or (j) other imperfections of title, licenses or
encumbrances that do not materially impair the continued use and operation of
the assets to which they relate.
"Person" means any natural individual, corporation, partnership, limited
liability company, joint venture, association, bank, trust company, trust or
other entity, whether or not a legal entity, or any Governmental Authority.
"Pre-Closing Straddle Period" means the portion of a Straddle Period that
extends from before the Closing Date through the Closing Date.
"Pre-Closing Tax Period" means any Tax period that ends on or before the Closing
Date.
"Preferred Pro Rata Portion" means, with respect to a Preferred Seller, a
percentage equal to (a) the number of shares of Preferred Stock held by such
Preferred Seller, divided by (b) the total number of shares of Preferred Stock.
"Preferred Seller" means each Seller that holds shares of Preferred Stock.
"Preferred Stock" is defined in the Recitals.

        9
143905334.14

--------------------------------------------------------------------------------

"Principal Seller" means each of Tuckerman Capital IV LP, Hanover Partners, LLC,
Aaron Aiken, Ricardo Viloria and Scott Hill.
"Pro Rata Portion" means, with respect to a Common Seller, a percentage equal to
(a) the number of shares of Common Stock held by such Common Seller, divided by
(b) the total number of shares of Common Stock.
"Proceeding" means any audit, examination, litigation (in law or equity),
arbitration, mediation, action, lawsuit, proceeding, complaint, charge, claim,
demand, hearing, inquiry, or investigation or like matter before or by any
Governmental Authority, whether administrative, judicial or arbitral.
"Protected Communication" is defined in Section 11.17(b).
"Purchase Price" is defined in Section 2.2.
"Purchaser" is defined in the Preamble.
"Purchaser Group" is defined in Section 11.17(b).
"Purchaser Plans" is defined in Section 7.4.
"R&W Insurance Policy" means that certain representations and warranties
insurance policy obtained by Purchaser, at its cost, providing coverage for any
breach of the Company's or any Seller's representations and warranties made in
this Agreement, an accurate copy of which has been provided to the Company and
the Sellers on the date hereof.
"Registered IP" is defined in Section 3.17(a).
"Related Party" means any of the present and former directors, managers,
officers, members, Sellers or partners of the Company.
"Related Party Transactions" is defined in Section 3.20.
"Related Person" is defined in Section 6.2.
"Released Parties" is defined in Section 6.2.
"Releasee" is defined in Section 7.3(a).
"Releasors" is defined in Section 7.3(a).
"Remaining Closing Estimate Payment" means an amount equal to (a) the Closing
Estimate Payment, minus (b) the Adjustment Escrow Amount, minus (c) the Sellers'
Representative Payment.
"Restricted Shares" means the unvested shares of Common Stock set forth on
Section 3.5(a) of the Disclosure Schedule, as updated by Company immediately
prior to Closing.

        10
143905334.14

--------------------------------------------------------------------------------

"Review Period" is defined in Section 2.5.
"Sample Working Capital Calculation" means the calculation of Working Capital as
of May 31, 2019 as set forth in Section 1.1(c) of the Disclosure Schedule.
"Seller Group" is defined in Section 11.17(b).
"Sellers" is defined in the Preamble.
"Sellers' Representative" is defined in the Preamble.
"Sellers' Representative Decision" is defined in Section 11.18(c)(iii).
"Sellers' Representative Fund" is defined in Section 11.18(b).
"Sellers' Representative Losses" is defined in Section 11.18(d).
"Sellers' Representative Payment" means an amount equal to $50,000.
"Shares" is defined in the Recitals.
"Shortfall Amount" means the amount by which the Closing Estimate Payment minus
the Collar Amount exceeds the Purchase Price, as finally determined.
"Significant Supplier" is defined in Section 3.23.
"Software" means all computer programs (including any software implementation of
algorithms, models and methodologies whether in source code or object code),
operating systems, applications, firmware and other code, databases and
computations (including any data and collections of data), protocols,
specifications and documentation (including user manuals and training materials)
relating to the foregoing, and the content and information in any websites.
"Straddle Period" means any Tax period that begins on or before the Closing Date
and ends after the Closing Date.
"Subsidiary" means, with respect to any Person (other than a natural Person),
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
Controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (b) if a limited
liability company, partnership, association or other business entity (other than
a corporation), a majority of the membership, partnership or other similar
equity interests thereof is at the time held or Controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes of subpart (b) above, a Person or Persons will
be deemed to hold a majority equity interest in a business entity (other than a
corporation) if such Person or Persons (i) is allocated a majority of such
business entity's gains or losses or (ii) is the managing director or general
partner of such business entity.

        11
143905334.14

--------------------------------------------------------------------------------

"Surviving Covenants" is defined in Section 10.2(a).
"Target Amount" means $1,752,369.
"Tax Returns" means, collectively, all returns, declarations, reports,
statements and other documents filed or required to be filed with a Governmental
Authority by the Company in respect of any Taxes, including any amendments
thereto.
"Taxes" means, collectively, all federal, state, provincial, local, foreign and
other income, corporation, capital gains, excise, gross receipts, ad valorem,
sales, goods and services, harmonized sales, production, registration, license,
use, lease, service use, occupancy, financial transaction, severance, value
added, alternative or add on minimum, estimated, employment, franchise, profits,
gains, property, transfer, payroll, social security contributions, intangibles
and other taxes, fees, stamp taxes, duties, charges, levies or assessments in
the nature of taxes of any kind (whether payable directly or by withholding),
together with any interest and any penalties, additions to tax or additional
amounts, and any interest in respect of such penalties or additions, imposed by
any Governmental Authority with respect thereto.
"Territory" means the geographic area comprised of all parts of the United
States and any other geographic area in which the Company has made sales prior
to the date hereof.
"Trade Secrets" mean information, including a formula, pattern, compilation,
program, device, method, technique, or process, that: (a) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (b) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.
"Transaction Documents" means this Agreement, the Escrow Agreement and all the
other agreements, certificates, instruments and other documents to be executed
or delivered by one or more of the Parties in connection with the transactions
contemplated by this Agreement.
"Transaction Expenses" means, without duplication, (a) expenses, fees and
charges incurred prior to or at the Closing in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Transaction
Documents or any offering or marketing materials and the consummation of the
Closing, including all attorneys', accountants', consultants', professionals',
investment bankers' and other advisors' fees and expenses payable by the
Company, either on its own behalf or on behalf of the Sellers, in connection
with the transactions contemplated by this Agreement not paid in full as of the
Measurement Time; (b) bonuses, retention awards, change of control or
transaction bonuses and all other amounts payable to employees, agents,
independent contractors, and consultants payable by the Company in connection
with the consummation of the transactions contemplated hereby and unpaid by the
Company as of the Closing Date (including the employer portion of any payroll,
social security, unemployment or similar Taxes related thereto); and (c)
severance obligations or other amounts owed by the Company to employees, agents,
independent contractors and consultants of and to the Company triggered prior to
or as a result of the consummation of the transactions contemplated hereby
(including the employer portion of any payroll, social security,
        12
143905334.14

--------------------------------------------------------------------------------

unemployment or similar Taxes related thereto). Notwithstanding the foregoing,
"Transaction Expenses" will not include any amounts included as Indebtedness or
included as current liabilities in the definition of Working Capital.
"Transaction Tax Deductions" means all deductible income Tax losses, expenses or
similar items paid or incurred by the Company as a result of, in connection with
or in anticipation of the transactions contemplated hereby, including losses
expenses or similar items related to: (a) the vesting or exercise of, or
payments with respect to any equity-based compensation arrangements; (b) the
payment of any change in control or stay bonuses, or similar compensatory
amounts, to employees or other service providers to the Company; (c) the
acceleration of deferred financing fees related to the repayment of
Indebtedness; or (d) the payment of any fees or other expenses associated with
the transactions contemplated hereby that are not required to be capitalized
(including Transaction Expenses).
"Tuckerman" means Tuckerman Capital IV, L.P.
"Working Capital" means an amount equal to (a) the current assets of the
Company, (excluding (i) Cash and (ii) deferred Tax assets), minus (b) the
current liabilities of the Company (excluding (i) Indebtedness and Transaction
Expenses, in each case to the extent included in the calculation of the Purchase
Price and (ii) current liabilities of the type reflected in the following
accounts: (A) Current Amount of leases, (B) Current Amount of bank note, (C)
Accrued Interest of Def. Pmt, (D) Corporate Income Tax Payable, (E) Accrued HP
Mgmt Fees, (F) Accrued Interest and (G) Deferred Tax Liability), in each case
calculated as of the Measurement Time in accordance with the Sample Working
Capital Calculation and the Accounting Principles. If there is any conflict
between the Sample Working Capital Calculation and the Accounting Principles,
then the Sample Working Capital Calculation will control.
Section 1.2 Rules of Construction
. Any reference in this Agreement to a Law refers to such Law as in effect on
the date hereof or, if the context so requires, the applicable date or time
period in question. Any reference to a Contract, instrument or other document as
of a given date means the Contract, instrument or other document as amended,
supplemented and modified from time to time through such date. All preamble,
recital, article, section, exhibit and schedule references are to the preamble,
recitals, articles, sections, exhibits and schedules of this Agreement unless
otherwise specified. All references herein to "dollars" or "$" are to United
States dollars. All references herein to any period of days will mean the number
of calendar days unless otherwise specified. When calculating the period of time
before which, within which or following which, any act is to be done or step
taken hereunder, the date that is the reference date in calculating such period
will be excluded. If the last day of such period is a non-Business Day, the
period in question will end on the next succeeding Business Day. Words in the
singular will be held to include the plural and vice versa. Words of one gender
will be held to include the other genders as the context requires. The terms
"hereof," "herein," "hereunder," "hereto" and "herewith" and words of similar
import will, unless otherwise stated, be construed to refer to this Agreement
and not to any particular provision hereof. The word "including" and words of
similar import when used herein will mean "including, without limitation,"
unless otherwise specified. The word "or" will not be exclusive.
        13
143905334.14

--------------------------------------------------------------------------------

All references to "will" will be construed as creating a mandatory obligation.
Any accounting term used herein will have, unless otherwise specifically
provided herein, the meaning customarily given such term in accordance with GAAP
(with GAAP being applied consistently as described in Section 3.6(a) of this
Agreement), and all financial computations hereunder will be computed, unless
otherwise specifically provided herein, in accordance with GAAP. Each Party has
negotiated and reviewed this Agreement, assisted by such legal and tax counsel
as they desired, and has contributed to its revisions. The rule of construction
that any ambiguities are resolved against the drafting Party will be
subordinated to the principle that the terms and provisions of this Agreement
will be construed fairly as to all Parties and not for or against any Party.
ARTICLE II
PURCHASE AND SALE; CLOSING
Section 2.1 Agreement to Purchase and Sell Shares
. At the Closing, each Seller will sell, transfer, convey and assign to
Purchaser, and Purchaser will purchase, acquire and accept from such Seller, the
Shares owned by such Seller.
Section 2.2 Purchase Price
. The aggregate purchase price for the Shares (the "Purchase Price") is equal
to:
(a) $22,000,000;
(b) plus an amount equal to all Cash as of the Measurement Time;
(c) (i) plus if the Working Capital is greater than the Target Amount, the
amount by which the Working Capital exceeds the Target Amount, or (ii) minus if
the Working Capital is less than the Target Amount, the amount by which the
Target Amount exceeds the Working Capital;
(d) minus an amount equal to all Indebtedness outstanding as of the Measurement
Time; and
(e) minus an amount equal to all Transaction Expenses outstanding as of the
Measurement Time.
Section 2.3 Closing and Closing Payments
.
(a) The transactions contemplated by this Agreement will be consummated (the
"Closing") at 10:00 a.m., local time, on the date hereof (the "Closing Date"),
at the offices of Perkins Coie LLP, 1120 NW Couch Street, Tenth Floor, Portland,
Oregon 97209. The Closing is effective as of 12:00 a.m., local time (i.e., the
beginning of the day) on the Closing Date. In lieu of an in-person Closing, the
Closing is being accomplished by email (in PDF or similar format)
        14
143905334.14

--------------------------------------------------------------------------------

transmission to the respective offices of legal counsel for the Parties of the
requisite documents, duly executed where required, delivered upon actual
confirmed receipt, with originals (if requested) to be delivered by overnight
courier service on the next Business Day following the Closing Date. All
proceedings taken and all documents executed and delivered by all Parties at the
Closing are deemed to have been taken and executed simultaneously.
(b) At least one day prior to Closing, the Company prepared and delivered to
Purchaser a statement containing a good faith estimate of the Closing Balance
Sheet (the "Estimated Closing Balance Sheet") based upon the most recent
financial information reasonably ascertainable, and prepared in accordance with
the Accounting Principles and, in the case of Working Capital, the Sample
Working Capital Calculation, together with a summary statement (together with
the Estimated Closing Balance Sheet, the "Estimated Closing Statement")
containing the Company's good faith estimate of the Purchase Price (the "Closing
Estimate Payment"), including the estimated Working Capital, Cash, Indebtedness
and Transaction Expenses based upon the Estimated Closing Balance Sheet.
(c) At the Closing, Purchaser is paying, or causing the Company to pay, by wire
transfer of immediately available funds:
(i) to the Sellers, the Remaining Closing Estimate Payment, to the accounts
designated in writing by the Sellers, in the following order and priority:
(A) first, to each Preferred Seller, an amount of cash equal to (1) the number
of shares of Preferred Stock set forth beside the name of such Preferred Seller
on Exhibit A multiplied by $1.00, plus (2) any accrued but unpaid dividends
payable with respect to such Preferred Seller's shares of Preferred Stock
(collectively, the "Aggregate Preferred Stock Closing Estimate Payment"); and
(B) second, to each Common Seller, an amount of cash equal to (1) such Common
Seller's Pro Rata Portion, multiplied by (2) the Remaining Closing Estimate
Payment minus the Aggregate Preferred Stock Closing Estimate Payment;
(ii) to the recipients of the Transaction Expenses, the Transaction Expenses, in
accordance with the wire transfer instructions designated by such recipients;
(iii) to the Escrow Agent, the Adjustment Escrow Amount, which will be deposited
and held in the Adjustment Escrow Account established under the Escrow
Agreement; and
(iv) to Sellers' Representative, the Sellers' Representative Payment, to the
account designated in writing by Sellers' Representative.
Section 2.4 Purchase Price Adjustment
.

        15
143905334.14

--------------------------------------------------------------------------------

(a) Following the Closing, the Purchase Price will be finally determined under
this Section 2.4 and in Section 2.5 and Section 2.6.
(b) If the Purchase Price, as finally determined, is greater than the Closing
Estimate Payment by an amount in excess of the Collar Amount, then Purchaser
will, within two Business Days following the final determination of the Purchase
Price, by wire transfer of immediately available funds, pay to Sellers'
Representative, to the account designated in writing by Sellers' Representative,
an amount equal to the Excess Amount
for distribution by Sellers' Representative to the Common Sellers (based on each
Common Seller's Pro Rata Portion of the Excess Amount). In addition, Purchaser
and Sellers' Representative will deliver a joint written instruction to the
Escrow Agent instructing the Escrow Agent to release to Sellers' Representative,
to the account designated in writing by Sellers' Representative, the Adjustment
Escrow Funds for distribution by Sellers' Representative to the Common Sellers
(based on each Common Seller's Pro Rata Portion of the Adjustment Escrow Funds).
(c) If the Purchase Price, as finally determined, is less than the Closing
Estimate Payment by an amount in excess of the Collar Amount, then, within three
Business Days after the date on which the Purchase Price is finally determined
pursuant to this Section 2.4, Section 2.5 and Section 2.6, Purchaser and
Sellers' Representative will deliver a joint written instruction to the Escrow
Agent instructing the Escrow Agent to: (i) if the Shortfall Amount exceeds the
Adjustment Escrow Amount, disburse to Purchaser the entire amount of the
Adjustment Escrow Fund; or (ii) if the Shortfall Amount is less than the
Adjustment Escrow Amount (such difference, the "Escrow Excess Amount"), disburse
(A) to Purchaser a portion of the Adjustment Escrow Funds equal to the Shortfall
Amount, and (B) to Sellers' Representative, to the account designated in writing
by Sellers' Representative, an amount equal to the Escrow Excess Amount for
distribution by Sellers' Representative to the Common Sellers (based on each
Common Seller's Pro Rata Portion of the Escrow Excess Amount). If the Shortfall
Amount exceeds the Adjustment Escrow Amount, then such excess amount shall be
paid by Sellers' Representative (on the Sellers' behalf) to Purchaser within 10
Business Days following the final determination of the Purchase Price; provided,
however, as solely between the Sellers' Representative and the Sellers, such
excess amount paid by the Sellers' Representative may be recovered by Sellers'
Representative from (i) the remaining funds in the Sellers' Representative Fund
or (ii) to the extent such excess amount paid by the Sellers' Representative
exceeds the remaining funds in the Sellers' Representative Fund, the Sellers in
the following order and priority, provided that any failure to collect will not
affect Sellers’ Representative’s obligation to pay such amount to Purchaser in
accordance with the immediately preceding sentence: (1) first, from each Common
Seller in accordance with its Pro Rata Portion of such amount, and (2) second,
from each Preferred Seller in accordance with its Preferred Pro Rata Portion of
any remaining amount.
Section 2.5 Preparation of the Closing Balance Sheet
. As soon as practicable, but within 90 days after the Closing Date (the "Review
Period"), Purchaser will prepare and deliver to Sellers' Representative a
statement (the "Closing
        16
143905334.14

--------------------------------------------------------------------------------

Statement") setting forth Purchaser's calculation of the Cash, Working Capital,
Indebtedness and Transaction Expenses, and the calculation of the Purchase Price
based thereon, as determined from a consolidated balance sheet of the Company
prepared as of the Measurement Time (the "Closing Balance Sheet") and delivered
with reasonable supporting detail regarding the calculation of each component of
the Purchase Price. During the Review Period, Sellers' Representative will have
full access to the relevant books and records of the Company and the accounting
personnel of Purchaser and related work papers to the extent that they relate to
the Closing Statement, and such historical financial information (to the extent
in Purchaser's possession) related to the Closing Statement as Sellers'
Representative may reasonably request for the purpose of reviewing the Closing
Statement and to have a basis to prepare, to the extent Sellers' Representative
may deem appropriate, a Dispute Notice (defined below), provided, that such
access will be in a manner that does not unreasonably interfere with the normal
business operations of Purchaser. The Closing Balance Sheet will be prepared by
Purchaser as of the Measurement Time in accordance with the Accounting
Principles and, in the case of Working Capital, the Sample Working Capital
Calculation. The Closing Statement and the Closing Balance Sheet (a) will not
include any changes in assets or liabilities as a result of purchase or other
accounting adjustments or other changes arising from or resulting as a
consequence of the transactions contemplated by this Agreement, (b) will be
based on facts and circumstances as they exist as of the Measurement Time and
will exclude the effect of any act, decision or event occurring on or after the
Closing and (c) will not include, directly or indirectly, any additional reserve
or accrual that is not reflected on the Sample Working Capital Calculation. The
Parties agree that the purpose of preparing the Closing Balance Sheet and
determining Cash, Working Capital, Indebtedness, Transaction Expenses and the
final Purchase Price under this Section 2.5 is to adjust for inaccuracies in the
estimates in the amounts of Cash, Working Capital, Indebtedness and Transaction
Expenses and to determine the final Purchase Price, and such processes are not
intended to permit the introduction of different judgments, accounting methods,
policies, principles, practices, procedures, classifications or estimation
methodologies to prepare the Closing Balance Sheet or determine the amounts of
Cash, Working Capital, Indebtedness or Transaction Expenses or the final
Purchase Price. Notwithstanding any changes to the foregoing items under this
Section 2.5, the Closing Balance Sheet will be deemed issued as of the
Measurement Time.
Section 2.6 Disputes Regarding Closing Balance Sheet.
(a) Within 60 days following receipt of the Closing Statement (such period, the
"Dispute Period"), Sellers' Representative may provide written notice to
Purchaser disputing all or a part of the calculation of the Purchase Price in
the Closing Statement (the "Dispute"), setting forth in reasonable detail the
elements and amounts with which Sellers' Representative disagrees (the "Dispute
Notice"). If Sellers' Representative does not deliver to Purchaser a Dispute
Notice within the Dispute Period, then the Closing Statement will be deemed to
have been accepted and agreed to by Sellers' Representative and the Sellers in
the form in which it was delivered and will be final and binding on the Parties.
If Sellers' Representative delivers the Dispute Notice to Purchaser within the
Dispute Period, then Purchaser and Sellers' Representative will use reasonable
efforts to resolve the Dispute within 30 days following receipt of the Dispute
Notice, provided that all such discussions will be governed by Rule 408 of the
        17
143905334.14

--------------------------------------------------------------------------------

Federal Rules of Evidence and the corresponding provisions of any state, local
or foreign Law. If Purchaser agrees with Sellers' Representative's calculation
of the Purchase Price in the Closing Statement, then Sellers' Representative's
calculation of the Purchase Price in the Dispute Notice will be final and
binding on the Parties.
(b) If Purchaser and Sellers' Representative cannot resolve each element of the
Dispute within such 30-day period, then Purchaser and Sellers' Representative
will jointly engage as the arbitrating expert resolving the Dispute one or more
independent members (having no conflict of interest) of the dispute resolution
group of an independent nationally recognized certified public accounting firm
reasonably acceptable to Sellers' Representative and Purchaser (such Person, the
"Accounting Firm"). If Sellers' Representative and Purchaser are unable, after
reasonable effort, to agree on the identity of the Accounting Firm, then either
of them may apply to any court of competent jurisdiction to appoint the
Accounting Firm. The Accounting Firm's function will be to resolve each element
of the Dispute not resolved by Purchaser and Sellers' Representative as an
accounting expert and not as an arbitrator, to revise the Closing Balance Sheet
to reflect such resolutions and to calculate the Purchase Price based on the
elements and amounts reflected on the revised Closing Balance Sheet.
(c) In the resolution of the Dispute, the Accounting Firm will limit its review
to the positions submitted by Sellers' Representative and Purchaser. The
Accounting Firm may conduct a conference concerning the Dispute, at which
conference each of Purchaser and Sellers' Representative may present additional
documents, materials and other information and to have present their respective
advisors, counsel and accountants; provided that Purchaser and Sellers'
Representative will be limited by their respective positions submitted to the
Accounting Firm. In the resolution of the Dispute, there may be no other
hearings or oral examinations, testimony, depositions, discovery or other
similar Proceedings. Each of Purchaser and Sellers' Representative will provide
to the other Party and the Accounting Firm during business hours and upon
reasonable notice such documents, books, records, work papers and finance and
accounting employees as such Party or the Accounting Firm may reasonably request
to review the Closing Balance Sheet and to resolve the Dispute.
(d) The Accounting Firm will promptly, and no later than within 30 days, after
its appointment decide on each element in the Dispute in writing to Purchaser
and Sellers' Representative, together with a revised Closing Balance Sheet
reflecting its decision and a revised Closing Statement reflecting its
calculation of the Purchase Price based on its calculation of Cash, Working
Capital, Indebtedness and Transaction Expenses. In resolving the Dispute, the
Accounting Firm will be bound by this Agreement and may revise no element of the
Closing Balance Sheet that is not contested by Sellers' Representative or
Purchaser or assign a value to any disputed element of the Closing Balance Sheet
greater than the greatest value for such item claimed by either Party or less
than the smallest value for such item claimed by either Party. Each of the
Accounting Firm's decisions, the revised Closing Balance Sheet and the revised
calculation of the Purchase Price will be final and binding on the Parties, and
judgment may be entered thereon. Sellers' Representative and Purchaser will
share the fees and expenses of the Accounting Firm in inverse proportion to the
relative amounts subject to the Dispute determined in favor of such Party, in
accordance with the following formulas: (i) Purchaser will pay a
        18
143905334.14

--------------------------------------------------------------------------------

portion of such fees and expenses equal to the total fees, costs and expenses
multiplied by a fraction, the numerator of which is the dollar amount subject to
the Dispute resolved in favor of Sellers' Representative and the denominator of
which is the total dollar amount subject to the Dispute, and (ii) Sellers'
Representative (on behalf of the Sellers) will pay a portion of such fees, costs
and expenses equal to the total fees and expenses multiplied by a fraction, the
numerator of which is the dollar amount subject to the Dispute resolved in favor
of Purchaser and the denominator of which is the total dollar amount subject to
the Dispute. Notwithstanding the foregoing, each of Purchaser and Sellers'
Representative (on behalf of the Sellers) will pay the fees, costs and expenses
of their respective attorneys, accountants and other representatives in the
Dispute.
Section 2.7 Treatment of Restricted Shares
. Prior to the Closing, the Company will take all actions (including causing the
Board of Directors or, if applicable, a committee overseeing the Company's 2015
Equity Incentive Plan to take all actions) that are reasonably necessary to
fully accelerate the vesting of all Restricted Shares.
Section 2.8 Closing Deliveries
. At or before the Closing, the Parties delivered the documents and instruments
set forth in this Section 2.8.
(a) At or before the Closing, Purchaser executed or delivered to the Company and
Sellers' Representative the following:
(i) evidence that, concurrently with the consummation of the transactions
contemplated by this Agreement, Purchaser has initiated the payments required
under Section 2.3(c);
(ii) counterpart signature pages to the Escrow Agreement in the form of
Exhibit B (the "Escrow Agreement"), duly executed by each of Purchaser, the
Sellers’ Representative and the Escrow Agent; and
(iii) evidence that Purchaser has obtained and paid the premium for the R&W
Insurance Policy, including a copy of the bound policy.
(b) At or before the Closing, the Sellers and the Company executed or delivered
to Purchaser (or any other Person indicated below) the following:
(i) a counterpart signature page to the Escrow Agreement, duly executed by
Sellers' Representative;
(ii) the Estimated Closing Balance Sheet;

        19
143905334.14

--------------------------------------------------------------------------------

(iii) the written resignations, effective as of the Closing, of those directors
and officers of the Company requested by Purchaser at least 5 Business Days
prior to the Closing;
(iv) all consents listed on Schedule 2.8(b)(iv);
(v) a non-foreign affidavit from each Seller satisfying the requirements of
Sections 1445(b)(2) of the Code and dated as of the Closing Date;
(vi) stock certificates evidencing the Shares, duly endorsed in blank or
accompanied by stock powers or other instruments of transfer duly executed in
blank and with all required stock transfer tax stamps affixed; and
(vii) evidence of the repayment of all Indebtedness (as evidenced by customary
pay-off letters from the holders of such Indebtedness) and directive to lenders
under Company’s revolving credit facility to terminate facility, together with
confirmation of no outstanding balance under revolving credit facility.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth in the Disclosure Schedule, the Company represents and
warrants to Purchaser as follows:
Section 3.1 Organization, Existence and Good Standing
. The Company is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware. The Company has all requisite
corporate power and authority to own all of its properties and assets and to
carry on its business as presently conducted. The Company is qualified as a
foreign corporation and is in good standing (where applicable) in all
jurisdictions where the nature of its business or the nature and location of its
assets requires such qualification and where the failure to so qualify would
result in a Material Adverse Effect. A complete and accurate copy of each of the
Certificate of Incorporation and Bylaws as of the date hereof has been made
available to Purchaser. Section 3.1 of the Disclosure Schedule lists all
jurisdictions in which the Company is qualified to do business as a foreign
corporation.
Section 3.2 Power and Authority, Authorization and Execution
. The Company has all requisite corporate power and authority to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is or will be a party. The execution and delivery of, and the
performance of its obligations under, this Agreement and the other Transaction
Documents to which it is or will be a party by the Company and the consummation
by the Company of the transactions contemplated by this Agreement and the other
Transaction Documents have been duly and validly approved by the Board of
Directors, subject to the fulfillment of the conditions to the Company's
obligations set forth herein or in such other Transaction Documents. No other
corporate approvals or actions are
        20
143905334.14

--------------------------------------------------------------------------------

necessary by the Company to authorize the execution, delivery or performance of
this Agreement.
Section 3.3 Enforceability
. This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms (assuming that this Agreement has been
duly and validly authorized, executed and delivered by the other Parties party
hereto), except to the extent enforcement may be affected by Laws relating to
bankruptcy, reorganization, insolvency and creditors' rights and by the
availability of injunctive relief, specific performance and other equitable
remedies (collectively, "Enforceability Exceptions"). At the Closing, the
Transaction Documents to be executed and delivered by the Company will
constitute valid and binding obligations of the Company, enforceable in
accordance with their terms (assuming that the Transaction Documents to which
the Company is a party will be duly and validly authorized, executed and
delivered by the other Persons party thereto), except to the extent enforcement
may be affected by Enforceability Exceptions.
Section 3.4 Consents; Non-Contravention
. Except as set forth on Section 3.4 of the Disclosure Schedule, the Company is
not required to give any notice to, make any filing with or obtain any
authorization, consent, Order or approval of any Person in connection with the
execution and delivery by the Company of this Agreement or any other Transaction
Document or the consummation of the transactions contemplated herein or therein.
Neither the execution, delivery and performance of this Agreement and the other
Transaction Documents, nor the consummation of the transactions contemplated
herein and therein: (a) will violate any provision of the Governing Documents of
the Company; (b) with or without the passage of time or giving of notice, will
conflict with, result in a breach of, or constitute a default in any material
respect, or result in an event creating rights of acceleration, termination,
modification or cancellation, or a loss of rights under, any Material Contract
or Permit to which the Company is a party, subject or otherwise bound; (c) will
violate any Law or Order to which the Company or the assets or businesses of the
Company is subject or otherwise bound; or (d) will result in the creation or
imposition of any Lien (other than a Permitted Lien) upon the material assets or
business of the Company.
Section 3.5 Capitalization; Company Subsidiaries
.
(a) All of the Company's authorized and outstanding shares of capital stock are
identified on Section 3.5(a) of the Disclosure Schedule. Except as set forth on
Section 3.5(a) of the Disclosure Schedule, there are no other shares of capital
stock of the Company of any class authorized, issued or outstanding. The Shares
have been duly authorized and validly issued and are non-assessable. There are
no other outstanding subscriptions, options, warrants, rights (including
preemptive rights), calls, convertible securities or other agreements or
commitments of any character obligating the Company to issue any shares of
capital stock or other equity
        21
143905334.14

--------------------------------------------------------------------------------

interests. The Company is not a party to, or otherwise bound by, and has not
granted, any equity appreciation rights, participations, phantom equity or
similar rights. The Company is not a party to any voting trust, voting
agreement, proxy, equityholders' agreement or other agreement that may affect
the voting or transfer of the Shares.
(b) The Company does not have any Subsidiaries. The Company does not own,
directly or indirectly, any capital stock or equity or other ownership interest
in any other Person.
Section 3.6 Financial Statements; Undisclosed Liabilities.
(a) The Company has made available to Purchaser an accurate copy of (i) the
audited balance sheet of the Company as of December 31, 2017 and 2018 and the
audited statements of operations, stockholders' equity and cash flows for the
periods ended December 31, 2017 and 2018, together with the notes thereto and
auditor's reports thereon (the "Annual Financial Statements"), and (ii) the
unaudited balance sheet of the Company as of May 31, 2019 (the "Balance Sheet
Date") and the unaudited statements of operations and cash flows for the period
then ended (the "Interim Financial Statements" and, together with the Annual
Financial Statements, the "Financial Statements"). The Financial Statements
present fairly, in all material respects, the financial position of the Company
as of the dates thereof and the results of operations of the Company for the
periods covered by such statements, in accordance with GAAP, except as disclosed
therein, which GAAP treatment has been consistently applied through the periods
covered by the Financial Statements (subject to any required changes in GAAP
during such periods) and, in the case of the Interim Financial Statements,
except for (A) customary year-end adjustments (the effect of which would not
reasonably be expected to be materially adverse), and (B) the omission of
footnote disclosures (that, if presented, would not differ materially from those
presented in the Annual Financial Statements).
(b) The Company has no liabilities or obligations of any nature, whether
absolute, accrued, contingent or otherwise and whether due or to become due,
that would have to be disclosed on a balance sheet of the Company prepared in
accordance with GAAP (with GAAP being applied consistently as described in
Section 3.6(a) above), as of the Closing, except (i) as disclosed in the balance
sheet in the Interim Financial Statements, (ii) incurred in the ordinary course
of business since the Balance Sheet Date, (iii) arising under any Contract
disclosed on Section 3.11 of the Disclosure Schedule or not required to be
disclosed therein, (iv) liabilities to be included in the computation of
Indebtedness, Transaction Expenses or Working Capital and (v) any liabilities or
obligations that are not material.
(c) Section 3.6(c) of the Disclosure Schedule sets forth all of the outstanding
Indebtedness of the Company as of the Closing.
(d) As of the Closing, there are not, to the Company's Knowledge, (i) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting that are reasonably likely to
adversely effect in any material respect the ability of the Company to record,
process, summarize and report financial information, and (ii)
        22
143905334.14

--------------------------------------------------------------------------------

any fraud, whether or not material, that involves management or other employees
who have a significant role in internal controls over financial reporting with
respect to the Company.
Section 3.7 Title and Condition of Tangible Assets
. The Company has good and valid title to, or a valid leasehold or licensed
interest in, the tangible personal property reflected in the Financial
Statements or thereafter acquired (the "Assets"), except for sale of inventory
and tangible personal property disposed of in the ordinary course of business
since the Balance Sheet Date, free and clear of all Liens other than Permitted
Liens. The Assets constitute all of the material tangible personal property that
is used in the conduct of the business of the Company as presently conducted.
The material Assets, taken as a whole, are in good operating condition and
repair, normal wear and tear excepted, and are adequate for their current use.
Except as set forth on of the Disclosure Schedule, all of the Assets are located
at the Leased Real Property.
Section 3.8 Insurance
. Section 3.8 of the Disclosure Schedule lists each insurance policy maintained
by the Company, specifying as to each policy (i) the carrier, (ii) policy
number, (iii) coverage limits and deductibles, (iv) expiration date, (v) the
current annual premiums, (vi) type of coverage provided and (vii) whether such
policy is claims or occurrence based. All of such insurance policies are in full
force and effect, and the Company is in compliance with respect to its
obligations under any such insurance policies. The Company has no self-insurance
or co-insurance programs. The Company has not received: (a) any refusal of
coverage or any notice that a defense will be afforded with reservation of
rights; or (b) any notice of cancellation or any other indication that any
insurance policy is no longer in full force or effect or will not be renewed or
that the insurer of any policy is not willing or able to perform its obligations
thereunder. All insurance policies to which the Company is a party or that
provide coverage to the Company provide adequate insurance coverage for the
Company for all risks normally insured against by a Person carrying on business
in its industry, and are sufficient for compliance with all applicable Laws and
Contracts to which the Company is a party or by which it is bound. To the
Company's Knowledge, there exists no event, occurrence, condition or act which,
with the giving of notice, the lapse of time or the happening of any other event
or condition, would reasonably be expected to entitle any insurer to terminate
or cancel any such policies. Section 3.8 of the Disclosure Schedule also sets
forth a list of all pending claims and the claims history for each Company
during the past five years (including with respect to insurance obtained during
such period but not currently maintained).
Section 3.9 Taxes.
(a) The Company has filed all Tax Returns that were required to be filed by it
on or before the due date for such Tax Returns (taking into account any
extensions thereof), and has timely paid all Taxes due and owing by the Company
(whether or not shown on any Tax Return), other than Taxes accrued on the
balance sheet in the ordinary course of business that are not yet due and
payable or Taxes that are being contested in good faith by the Company. All such
Tax Returns were correct and complete in all material respects and were prepared
in substantial
        23
143905334.14

--------------------------------------------------------------------------------

compliance with all applicable Laws and regulations. Except for Permitted Liens,
there are no Liens for Taxes (other than Taxes not yet due and payable) upon any
of the assets of the Company.
(b) The Company has not been the subject of any audit or investigation by any
Governmental Authority with respect to Taxes or Tax Returns for which the
applicable statute of limitations has not expired. No waivers of statutes of
limitation with respect to the Taxes or Tax Returns of the Company that are
currently in effect have been given by or, to the Company's Knowledge, requested
in writing from the Company. To the Company's Knowledge, no written claim has
been made in the past three years by any Governmental Authority in a
jurisdiction where the Company does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction.
(c) All Taxes required to be withheld by or on behalf of the Company in
connection with amounts paid or owing to any employee, independent contractor,
creditor or other Person have been withheld, and have been paid to the proper
Governmental Authorities or, in circumstances where such Taxes have not yet
become due and payable, have been set aside in segregated accounts to be paid to
the proper Governmental Authority.
(d) The Company is not a party to or bound by any Tax indemnity agreement, Tax
sharing agreement, Tax allocation agreement or any similar arrangement for the
sharing of Tax liabilities or benefits (for the avoidance of doubt, excluding
agreements not primarily related to Taxes). The Company has no liability for the
Taxes of any third party under Treasury Regulation 1.1502-6, by Contract or as a
transferee or successor.
(e) The Company does not have any liability for the Taxes of any other Person
under any provision of Law, or as a transferee or successor.
(f) The Company has not distributed the capital stock of any corporation in a
transaction purportedly satisfying the requirements of Section 355 of the Code,
and none of the capital stock of the Company has been distributed in a
transaction purportedly satisfying the requirements of Section 355 of the Code.
(g) The Company has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.
(h) The Company has not been a member of an affiliated, combined, consolidated
or unitary Tax group for Tax purposes. The Company has no liability for Taxes of
any Person (other than the Company) under Treasury Regulations Section 1.1502-6
(or any corresponding provision of state, local or foreign Law), as transferee
or successor, by contract or otherwise.
(i) The Company has not participated in any listed transactions (as defined
under Section 6707A(c) of the Code). The Company has not consummated or
participated in, or
        24
143905334.14

--------------------------------------------------------------------------------

is currently participating in, any transaction that was or is a "tax shelter"
transaction as defined in Section 6662 of the Code or the Treasury Regulations
promulgated thereunder.
(j) The Company makes no representations regarding any Tax period ending after
the Closing Date, other than the portion of any Straddle Period beginning before
the Closing Date and ending on the Closing Date. Notwithstanding the foregoing
sentence, the Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any:
(i) Change in method of accounting for a taxable period ending on or prior to
the Closing Date;
(ii) "closing agreement" as described in Code Section 7121 (or any corresponding
or similar provision of state, local, or foreign income Tax law) executed on or
prior to the Closing Date;
(iii) Intercompany transaction or excess loss account described in Treasury
Regulations under Code Section 1502 (or any corresponding or similar provision
of state, local, or foreign income Tax law);
(iv) Installment sale or open transaction disposition made on or prior to the
Closing Date;
(v) Prepaid amount received on or prior to the Closing Date;
(vi) election under Code Section 108(i) (or any corresponding or similar
provision of federal, state, local or foreign income tax law);
(vii) use of an improper method of accounting for a Tax period (or portion
thereof) prior to the Closing Date;
(viii) "Subpart F Income" (as defined in Code Section 952(a)) for amounts
determined under Code Section 956 arising or generated during any Tax period (or
portion thereof) prior to the Closing Date; or
(ix) Inclusion under Code Section 965(a) (or any corresponding or similar
provision of federal, state, local, or foreign Tax Law) or any election under
Code Section 965(h) (or any corresponding or similar provision of federal,
state, local or foreign Tax Law).
Section 3.10 Conduct of Business
. Between the Balance Sheet Date and the date hereof, (a) there has not, to the
Company's Knowledge, been a Material Adverse Effect, and (b) other than in
connection with this Agreement and the other Transaction Documents, the Company
has not:
(i) amended its Governing Documents;

        25
143905334.14

--------------------------------------------------------------------------------

(ii) distributed to its stockholders any cash or other assets;
(iii) made any change in respect of its authorized capital stock or issued any
equity interests in any class or purchased or redeemed any of its securities of
any class;
(iv) sold, transferred, or exclusively licensed any of its assets, except for
sales of inventory, dispositions of obsolete equipment and transfers of cash in
payment of liabilities, all in the ordinary course of business;
(v) incurred, assumed or guaranteed any Indebtedness, other than in the ordinary
course of business under existing revolving lines of credit;
(vi) loaned any money to any Person or guaranteed any loan to, or liability or
obligation of, any Person, except for advances of expenses to employees in the
ordinary course of business;
(vii) permitted any of its properties or assets used in the operation of the
business of the Company to be subject to any Lien (other than Permitted Liens);
(viii) made any unsatisfied capital expenditure commitments in an aggregate
amount that exceeds $50,000;
(ix) made any increase in the bonus, salary or other compensation of any officer
or employee of the Company outside the ordinary course of business; or
instituted or made any amendment to any employee benefit program with respect to
the employees of the Company;
(x) entered into, amended or terminated any Material Contract;
(xi) entered into any Related Party Transaction;
(xii) settled or compromised any claim, other than settlements or compromises
(A) involving solely money damages not over $50,000 in the aggregate or (B)
those made in the ordinary course of business;
(xiii) made any material change to accounting policies except as required by Law
or GAAP;
(xiv) written-off as uncollectible any notes or accounts receivable, except
write-offs in the ordinary course of business charged to applicable reserves;
(xv) granted any special conditions with respect to any accounts receivable
other than in the ordinary course of business;
(xvi) failed to pay any account payable on a timely basis in the ordinary course
of business in excess of $10,000;

        26
143905334.14

--------------------------------------------------------------------------------

(xvii) canceled or waived any claims or rights in excess of $50,000;
(xviii) conducted its cash management customs and practices (including the
collection of receivables and payment of payables) other than in the ordinary
course of business;
(xix) acquired any business or Person, by merger or consolidation, purchase of
substantial assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions; or
(xx) agreed or committed to do the foregoing.
Section 3.11 Contracts
.
(a) Section 3.11 of the Disclosure Schedule lists the following Contracts
(including all amendments thereto) to which the Company is a party or otherwise
bound as of the Closing and which has not been fully performed by the parties
thereto as of the Closing (other than indemnification, confidentiality or
similar inchoate obligations) (each, a "Material Contract"):
(i) each collective bargaining agreement or other Contract with any labor union;
(ii) each agreement (A) for the employment or engagement of any officer,
employee or other Person on a full-time, part-time, consulting, independent
contractor or other basis, (B) that provides for the payment of any cash or
other compensation or benefits as a result of the execution of this Agreement or
the other Transaction Documents or the consummation of the transactions
contemplated hereby or thereby or (C) that restricts the ability of the Company
to terminate the employment of such Person or such agreement at any time for any
lawful reason or for no reason without liability (including severance
obligations);
(iii) each loan or credit agreements, promissory notes, bonds, debentures,
security agreements, pledge agreements, mortgages, indentures, factoring
agreements, guarantees, letters of credit, or similar financing arrangements
regarding Indebtedness;
(iv) each Lease;
(v) each agreement or series of related agreements with customers or
distributors involving or requiring aggregate payments to the Company over
$50,000 in any 12-month period beginning on or after January 1, 2018, other than
purchase orders, sales orders or other similar orders with no additional future
purchase or sale requirements;

        27
143905334.14

--------------------------------------------------------------------------------

(vi) each agreement or series of related agreements with suppliers and vendors
for the purchase or sale of goods or services involving or requiring aggregate
payments by the Company over $25,000 in any 12-month period beginning on or
after January 1, 2018 which are not cancelable by such Company without penalty
on thirty (30) days' or less notice, other than purchase orders, sales orders or
other similar orders with no additional future purchase or sale requirements;
(vii) each Government Contract and Government Bid with a transaction value in
excess of $25,000, other than purchase orders, sales orders or other similar
orders with no additional future purchase or sale requirements;
(viii) each agreement regarding the acquisition or disposition of any assets or
securities outside the ordinary course of business, or any equity or debt
investment in or any material loan to any Person;
(ix) each agreement relating to capital expenditures or other purchases of
equipment in excess of $10,000 individually, or $25,000 in the aggregate;
(x) each limited liability company agreement, partnership agreement, joint
venture agreement and other similar Contract (however named) that involves
sharing profits or losses by the Company with any other Person;
(xi) each Contract pursuant to which the Company is a lessor or lessee of any
machinery, equipment, motor vehicles, office furniture, fixtures or other
personal property requiring payments in excess of $25,000 per annum;
(xii) each Contract that involves any take-or-pay or requirements arrangement
other than in the ordinary course of business;
(xiii) each Contract involving any resolution or settlement of any actual or
threatened litigation, arbitration, claim or other dispute;
(xiv) each Contract or plan (including any equity incentive plan) relating to
the sale, issuance, grant, exercise, award, purchase, repurchase or redemption
of any capital stock or other equity interests of the Company or any options,
warrants, convertible notes or other rights to purchase or otherwise acquire any
such stock, other securities or options, warrants or other rights therefor;
(xv) each material Contract that (A) limits the freedom of the Company to
compete in any line of business or with any Person or in any area (including any
agreement that contains any non-competition or non-solicitation provision) or
that would so limit the freedom of Purchaser or its Affiliates or the Company
after the Closing, (B) contains exclusivity obligations or restrictions binding
on the Company or (C) contains most favored nations provisions binding on the
Company;
(xvi) each agreement granting a power of attorney or other similar grant of
agency; and

        28
143905334.14

--------------------------------------------------------------------------------

(xvii) all other agreements not described in subsections (i) through (xvi) above
that involve consideration in excess of $25,000 on an annual basis that was not
entered into in the ordinary course of business.
(b) All Material Contracts are in written form unless otherwise set forth in
Section 3.11 of the Disclosure Schedule. Each Material Contract is in full force
and effect, except to the extent such Material Contract may be affected by
Enforceability Exceptions. The Company has performed the obligations currently
required to be performed by it under each Material Contract in all material
respects. There exists no event, occurrence, condition or act (other than the
transactions contemplated by this Agreement) with respect to the Company or, to
the Company's Knowledge, with respect to any other contracting party, which,
with the giving of notice or the lapse of time, would reasonably be expected to
result in (i) a material default or event of default under any Material Contract
by the Company or (ii) any third party having the right to accelerate the
maturity or performance of any obligation of the Company under any Material
Contract or to cancel, terminate or modify any Material Contract. The Company
has not received any written notice regarding any outstanding violation or
breach of, or default under any Material Contract.
(c) Complete and accurate copies of each Material Contract, together with all
amendments and supplements thereto, have been made available to Purchaser prior
to the date of this Agreement.
(d) Except as set forth on Section 3.11(d) of the Disclosure Schedule, the
Company is not party to any Contract where the cost of completion of such
Contract (excluding any costs related to indemnification, confidentiality or
similar inchoate obligations) would reasonably be expected to exceed the balance
of monies to be paid by a customer or other Person to the Company under such
Contract.
(e) Each Government Contract that the Company is a party to and which has not
been fully performed by the parties thereto as of the Closing (other than
indemnification, confidentiality or similar inchoate obligations), other than
purchase orders, sales orders or other similar orders with no additional future
purchase or sale requirements, is listed on Section 3.11(e) of the Disclosure
Schedule. Except as set forth on Section 3.11(e) of the Disclosure Schedule:
(i) With respect to each Government Contract listed on Section 3.11(e) of the
Disclosure Schedule, (A) the Company has complied in all material respects with
all terms and conditions and all applicable Laws, (B) neither the United States
government nor any prime contractor or subcontractor thereof or other Person has
notified the Company in writing that the Company has breached or violated any
Law, certification, representation, clause, provision or requirement pertaining
to any such Government Contract, (C) the Company has not received any written
notice of termination for convenience, notice of termination for default, cure
notice or show cause notice pertaining to any such Government Contract, (D) all
Cost or Pricing Data (as defined in Federal Acquisition Regulation ("FAR")
Section 15.401) and other information submitted by the Company or the Company's
subcontractors, if any, in
        29
143905334.14

--------------------------------------------------------------------------------

support of such Government Contract, or modification thereto, was, as of the
date of price agreement or payment submission, current, accurate and complete in
all material respects, (E) to the Company's Knowledge, as of the Closing, other
than in the ordinary course of business, no cost incurred by the Company
pertaining to any such Government Contract has been questioned or challenged, is
the subject of any audit or investigation or has been disallowed by any
Governmental Authority and (F) as of the Closing, other than in the ordinary
course of business, no payments due to the Company pertaining to any such
Government Contract has been withheld or set off, nor has any written claim been
made to withhold or set off money, and the Company is entitled to all payments
received to date with respect thereto.
(ii) (A) Neither the Company nor, to the Company's Knowledge, any officer,
director or employee of the Company is, or since the Company's incorporation has
been, under administrative, civil or criminal investigation, indictment or
information by Governmental Authority or under any audit or investigation by the
Company with respect to any alleged act or omission arising under or relating to
any Government Contract or Government Bid, and (B) the Company has not made a
voluntary disclosure with respect to any alleged irregularity, mischarging,
misstatement, or omission arising under or related to any Government Contract or
Government Bid that has led or would be reasonably likely to lead, either before
or after the Closing Date, to any of the consequences set forth in clauses (A)
or (B) above or any other damage, penalty assessment, recoupment or payment or
disallowance of cost.
(iii) Neither the Company, nor to the Company's Knowledge, any officer, director
or employee of the Company, has been suspended, proposed for debarment or
debarred from participation in the award of any Government Contract or
Government Bid with the United States government or any other Governmental
Authority (excluding for this purpose ineligibility to bid on certain Government
Contracts due to generally applicable bidding requirements). To the Company's
Knowledge, there exist no facts or circumstances that would be reasonably likely
to result in the institution of suspension or debarment Proceedings or the
finding of non-responsibility or ineligibility on the part of the Company or any
of its officers, consultants or stockholders.
Section 3.12 Permits
.
(a) Section 3.12(a) of the Disclosure Schedule lists all Permits or other
similar rights owned or possessed by the Company or used in or required for the
lawful operation of the business of the Company, other than Permits that are not
material to the business of the Company. No other material Permit is required in
the conduct of business by the Company, as currently conducted. The Company has
materially complied and is in material compliance with the terms of its Permits.
No Proceeding to modify, suspend, revoke, withdraw, terminate or otherwise limit
any such Permit is pending or, to the Company's Knowledge, threatened, and to
the Company’s Actual Knowledge, no valid basis for any such Proceeding,
including the transactions contemplated hereby, exists that would reasonably be
expected to have a Material
        30
143905334.14

--------------------------------------------------------------------------------

Adverse Effect. No Proceeding has been taken or, to the Company's Knowledge,
threatened in connection with the expiration, continuance or renewal of any such
Permit.
(b) No consent, permit, approval or authorization of, or declaration to or
filing with any Governmental Authority is required to be obtained by the Company
or the Sellers pursuant to material Permits in connection with their respective
execution, delivery and performance of this Agreement or the consummation of any
other transaction contemplated hereby.
Section 3.13 Compliance with Laws
. Except with respect to Environmental Laws, which are discussed exclusively in
Section 3.16, the Company is in material compliance with all applicable Laws. In
the past three years, no notice, charge, claim, action or assertion has been
received by the Company or been filed, commenced or, to the Company's Knowledge,
threatened, against the Company alleging any violation of the foregoing, and the
Company has not otherwise received written notice of any such violation.
Section 3.14 Proceedings and Orders
.
(a) There are no Proceedings pending or, to the Company's Knowledge, threatened
against the Company, or any of its assets or properties or, to the Company's
Knowledge, any of its directors, managers, officers or employees (in their
capacities as such or relating to their employment, services or relationship
with the Company).
(b) There are no Proceedings outstanding or pending or, to the Company's
Knowledge, threatened against or affecting the Company or the Sellers at law or
in equity, or before or by any Governmental Authority, that challenges the
validity of this Agreement or that would adversely affect the Sellers' ability
to consummate the transactions contemplated hereby.
(c) The Company does not have any Proceedings pending against any other Person
as of the Closing.
(d) The Company is not party to, or otherwise bound by, any Order issued
pursuant to any Proceeding. To the Company’s Actual Knowledge, there are no
presently existing facts, circumstances, or events which, with notice or lapse
of time, would reasonably be expected to result in imposition of any Order that
would have a Material Adverse Effect.
Section 3.15 Real Property
.
(a) The Company does not own any real property. Section 3.15(a) of the
Disclosure Schedule lists the addresses of all real property (together with all
buildings and improvements located thereon) leased, subleased, or licensed or
otherwise used by the Company
        31
143905334.14

--------------------------------------------------------------------------------

("Leased Real Property") and each Lease. The Company has made available to
Purchaser true, correct and complete copies of the Leases listed on Section
3.15(a) of the Disclosure Schedule (as amended to date).
(b) The Company has a valid leasehold interest under each Lease, and each Lease
is in full force and effect, except to the extent such Lease may be affected by
Enforceability Exceptions. With respect to the Leased Real Property and each
Lease, (i) the Company has not, and to the Company's Knowledge, no third party
to the applicable Lease has, repudiated any provision thereof; (ii) the Company
has not subleased, licensed or otherwise granted any Person or entity the right
to use or occupy any Leased Real Property or any portion thereof; (iii) there
are no Liens on the estate or interested created by, under or through any Lease,
other than Permitted Liens; and (iv) the Company has not assigned, sublet,
transferred conveyed, mortgaged, deeded in trust or in any manner encumbered any
interest in any Leased Real Property or any Lease or any subleasehold listed on
Section 3.15(a) of the Disclosure Schedule. All rents and additional rents
payable by the Company as tenant under each Lease are current. The Company has
been in peaceable possession and is not in material default under any Lease. No
waiver, indulgence or postponement of the Company's obligations under any Lease
has been granted by the lessor thereunder. To the Company's Knowledge, there
exists no material default or event, occurrence, condition or act (other than
the transactions contemplated by this Agreement) which, with the giving of
notice, the lapse of time or the happening of any further event or condition,
which would reasonably be expected to give rise to a right of termination or any
liability on the part of the Company.
Section 3.16 Environmental Matters
.
(a) The Company is and has been in compliance in all material respects with all
applicable Environmental Laws and Environmental Permits.
(b) The Company has not (nor has any Person whose liability the Company has
assumed, undertaken or become subject to) treated, stored, manufactured,
transported, disposed, arranged for or permitted the disposal of any Hazardous
Substance, exposed any Person to, or released any Hazardous Substance, or, to
the Company’s Knowledge, owned or operated any facility or property (including
the Leased Real Property) that is or has been contaminated by any such Hazardous
Substance, in each case, which would reasonably be expected to give rise to any
material liability pursuant to any Environmental Laws.
(c) The Company has not (nor has any Person whose liability the Company has
assumed, undertaken or become subject to) received any written notice or claim
alleging liability of the Company and there are no pending claims, or the
Company's Knowledge, threatened claims against the Company with respect to the
presence of Hazardous Substances in any product, item, property, building or
other structure.
(d) The Company has not within the past three years received any written notice
from any Governmental Authority regarding (i) any actual or alleged violation of
any
        32
143905334.14

--------------------------------------------------------------------------------

Environmental Laws or Environmental Permits or (ii) any investigatory, remedial,
or corrective obligations relating to the Company arising under Environmental
Laws.
(e) The Company has not retained or assumed, by contract or operation of Law,
any material liabilities or obligations of third parties under Environmental
Law.
(f) The Company has made available to Purchaser all material environmental,
health or safety reports, audits, documents, or assessments in its possession or
control relating to the Company or its facilities or operations, including, but
not limited to, the Leased Real Property and any other real property formerly
owned, leased, operated, or used.
Section 3.17 Intellectual Property
.
(a) Section 3.17(a) of the Disclosure Schedule lists: (i) each pending
application for or each registered or issued patent, trademark or copyright from
any Governmental Authority (specifying the jurisdiction in which such item has
been issued, registered or filed and the applicable issuance, grant,
registration or serial number(s) and related dates, as applicable, and any
actions that must be taken within 90 days of the date of the Closing to preserve
such item, including the payment of any registration, maintenance or renewal
fees or the filing of any documents, applications or certificates), in each
case, owned by the Company (collectively, "Registered IP") and (ii) any
Proceedings pending or, to the Company's Knowledge, threatened in writing,
before any court, arbiter or tribunal (including the United States Patent and
Trademark Office or equivalent authority or registrar anywhere in the world
other than ex parte prosecution proceedings or actions) to which the Company is
a party and in which claims have been raised relating to the validity,
enforceability, scope, ownership or infringement of any of the Registered IP.
All Registered IP that is issued is subsisting and enforceable. To the Company's
Knowledge, there are no facts, information or circumstances, including any
information or facts that would constitute prior art (with respect to patents)
or prior use (with respect to trademarks), that would render any of the issued
Registered IP invalid or unenforceable or would render any pending application
for any Registered IP non-registerable or unpatentable, as applicable, in each
case other than prior art or prior use identified by the Company and disclosed
to the relevant examining authority or identified by the relevant examining
authority and disclosed to the Company in the course of prosecution of such
applications.
(b) To the Company's Knowledge, the Company either owns, or is validly licensed
or otherwise has the right to use, all material Intellectual Property as used in
its business as presently conducted. All Intellectual Property owned by the
Company is free and clear of all Liens other than Permitted Liens and
non-exclusive licenses granted by the Company.
(c) The Company and, to the Company's Knowledge, each other Person that is a
party to an Intellectual Property License is and has been in compliance in all
respects with all terms of any such Intellectual Property License.

        33
143905334.14

--------------------------------------------------------------------------------

(d) To the Company's Knowledge, the Company, is not infringing upon, or
misappropriating, or otherwise violating, in each case, in any manner, the
Intellectual Property rights of any Person. There are no Proceedings pending
against the Company that allege that the Company is infringing, or
misappropriating the Intellectual Property rights of any Person; and, the
Company has not received any written notice threatening to initiate any such
Proceeding in the past six years
. To the Company's Knowledge, no Person is misappropriating, infringing,
diluting or otherwise violating the Intellectual Property owned by the Company.
(e) Section 3.17(e) of the Disclosure Schedule lists a description of any
Software in which the Company has rights, whether as owner or licensee,
including pursuant to agreements or arrangements described in such schedule,
other than any Incidental Inbound License. The Company has not licensed,
distributed or disclosed, and does not know of any distribution or disclosure by
others (including its employees and contractors) of, any material source code
owed by the Company to any Person, except to employees or contractors of the
Company or pursuant to the agreements listed in Section 3.17(e) of the
Disclosure Schedule, and the Company has taken reasonable physical and
electronic security measures to prevent disclosure of such source code. To the
Company's Knowledge, no event has occurred that (with or without notice, lapse
of time or both) would reasonably be expected to, nor will the consummation of
the transactions contemplated hereby, result in the disclosure or release of
such source code to any Person.
(f) Section 3.17(f) of the Disclosure Schedule sets forth a true, correct and
complete list of all Open Source Software or materials that the Company has
embedded in any Company Products, and describes the manner in which such Open
Source Software or materials have been utilized, including, without limitation,
whether and how the Open Source Software or materials have been modified and/or
distributed by the Company. The Company has not used Open Source Software or
materials in a manner that requires that such Software or materials be (i)
disclosed or distributed in source code form, (ii) licensed for the purpose of
making derivative works, or (iii) redistributable at no charge or minimal
charge. The Company has: (i) acquired all Trade Secrets and other confidential
information by proper means; (ii) taken reasonable measures to protect and
preserve confidentiality of all Trade Secrets owned or held by the Company; and
(iii) only disclosed any such Trade Secrets pursuant to the terms of a written
agreement that requires the Person receiving such Trade Secrets to reasonably
protect and not disclose, and restrict use of, such Trade Secrets.
(g) All Intellectual Property owned or purported to be owned by the Company
("Company IP") was: (i) developed by the Company's founders prior to their
employment by the Company and duly conveyed to the Company; (ii) developed by
employees of Company working within the scope of their employment; (iii)
developed by officers, independent contractors, or other third parties who have
executed written instruments of assignment in favor of the Company; or (iv)
acquired in connection with acquisitions
. Every current and former officer or employee of the Company that has been
retained to develop any material Intellectual Property for the Company is a
party to a written agreement with the
        34
143905334.14

--------------------------------------------------------------------------------

Company under which such person assigned to the Company all of his, her or its
rights, title and interests in and to all Company IP developed or created by
such person in the capacity of employment or engagement with the Company. To the
extent that any Company IP has been developed or created independently or
jointly by an independent contractor or other third party for the Company and is
used in, for, or in connection with the Company's business as currently
conducted, the Company has a written agreement with such independent contractor
or third party pursuant to which it has thereby obtained ownership of all such
independent contractor's or third party's rights in such work, material or
invention by operation of law or valid assignment.
(h) Neither the execution by the Company of this Agreement nor the consummation
of the transactions contemplated hereby results in the loss or impairment of the
rights of the Company to own or use any of the Company IP.
(i) Within the past three years, there has been no data security breach of any
computer systems or networks, or any loss or unauthorized access, use or
disclosure of any personal information, owned, used, stored, received or
controlled by or on behalf of the Company, in each case: (i) for which
notification to individuals or Governmental Authorities is required under any
information privacy and security Laws applicable to the Company or (ii) that
would reasonably be expected to result in a Material Adverse Effect.
Section 3.18 Employee Benefits
.
(a) Section 3.18(a) of the Disclosure Schedule lists each Benefit Plan. The
Company has made available to Purchaser, with respect to each Benefit Plan (to
the extent applicable thereto) copies of (i) the current plan document
(including all amendments thereto) or, if such Benefit Plan is not in writing, a
written description of the material terms of such Benefit Plan; (ii) the most
recent annual report (Form 5500 series and all schedules and financial
statements attached thereto) filed with respect to such Benefit Plan; (iii) the
most recent summary plan description, and all summaries of material
modifications related thereto, distributed to participants in such Benefit Plan;
(iv) the most recent determination, opinion or advisory letter issued by the IRS
with respect to such Benefit Plan; (v) the current trust agreement, insurance
contract, or other funding arrangement; and (vi) material nonroutine notices,
letters, or other correspondence during that last three years to or from the
IRS, Department of Labor, Pension Benefit Guaranty Corporation, or other
Governmental Authority.
(b) Each Benefit Plan has been maintained and administered in all material
respects in accordance with its terms and in compliance with all applicable
Laws. Except as would not reasonably be expected to result in a material
liability to the Company: (i) all contributions, premiums and other payments due
or required to have been paid by the Company to (or with respect to) any Benefit
Plan have been timely paid; and (ii) neither the Company nor, to the Company's
Knowledge, any other Person (A) has engaged in a nonexempt prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code with respect to any Benefit Plan, or (B) breached any fiduciary duty
imposed upon it by ERISA with respect to any Benefit Plan.

        35
143905334.14

--------------------------------------------------------------------------------

(c) Each Benefit Plan that is intended to be qualified under Section 401(a) of
the Code is the subject of a favorable determination letter from the IRS or
utilizes a prototype or volume submitter plan document that is the subject of a
favorable opinion or advisory letter issued by the IRS to the sponsor of such
prototype or volume submitter plan. To the Company's Knowledge, nothing has
occurred that would reasonably be expected to cause the loss of qualification of
any such Benefit Plan.
(d) Neither the Company nor any of its ERISA Affiliates has, at any time during
the last six years, sponsored, maintained, contributed to or been required to
contribute to: (i) an "employee pension benefit plan," as defined in Section
3(2) of ERISA, that is subject to Section 302 of ERISA, Title IV of ERISA or
Section 412 of the Code; (ii) a "multiemployer plan," as defined in Section
3(37) of ERISA; (iii) a multiple employer plan, within the meaning of Section
210(a) of ERISA or Section 413(c) of the Code; or (iv) a "multiple employer
welfare arrangement," as defined in Section 3(40) of ERISA.
(e) None of the Benefit Plans provides life insurance or medical benefits to any
current or former employee of the Company after his or her termination of
employment or service, other than (i) as required by Law, including Section
4980B(f) of the Code, (ii) coverage through the end of the month of termination
of employment or service and (iii) conversion rights at the sole expense of the
converting individual.
(f) There are no actions, suits or claims (other than routine claims for
benefits, appeals of such claims and domestic relations order proceedings)
pending or, to the Company's Knowledge, threatened with respect to (or against
the assets of) any Benefit Plan. To the Company's Knowledge, no Benefit Plan is
currently under investigation, audit or review by any Governmental Authority.
(g) To the extent applicable, the Company has complied in all material respects
with the Patient Protection and Affordable Care Act, including the employer
shared responsibility provisions relating to the offer of medical coverage that
qualifies as "minimum essential coverage" that is "affordable" and provides
"minimum value" to "full-time employees" and their "dependents" (as those terms
are defined in Section 4980H of the Code and the related Treasury Regulations)
and the applicable information reporting requirements under Sections 6055 and
6056 of the Code. No event has occurred, and no condition or circumstances
exist, that would reasonably be expected to subject the Company or any Benefit
Plan to Taxes or other penalties under Sections 4980D or 4980H of the Code or
any other provision of the Patient Protection and Affordable Care Act.
(h) Each Benefit Plan or other arrangement that is a "nonqualified deferred
compensation plan" (as defined in Section 409A of the Code) has at all times
been maintained and administered in material compliance with Section 409A of the
Code, to the extent applicable thereto. The Company is not a party to, or
otherwise obligated under, any Benefit Plan or other arrangement, that provides
for a gross-up, make-whole or other additional payment with respect to any
Taxes, including those imposed by Sections 409A and 4999 of the Code.

        36
143905334.14

--------------------------------------------------------------------------------

(i) Except as set forth in Section 3.18(i) of the Disclosure Schedule or as
required by this Agreement, neither the execution of this Agreement nor any of
the transactions contemplated by this Agreement will (either alone or upon the
occurrence of any additional or subsequent events): (i) entitle any current or
former director, officer, employee, independent contractor or consultant of the
Company to severance pay or any other payment from the Company; (ii) accelerate
the time of payment, funding or vesting, or increase the amount, of compensation
(including stock-based compensation) due to any such individual; (iii) limit or
restrict the right of the Company to merge, amend, or terminate any Benefit
Plan; (iv) increase the amount payable under or result in any other material
obligation pursuant to any Benefit Plan; (v) result in "excess parachute
payments" within the meaning of Section 280G(b) of the Code; or (vi) require a
"gross-up" or other payment to any "disqualified individual" within the meaning
of Section 280G(c) of the Code.
Section 3.19 Employee Relations
. Section 3.19 of the Disclosure Schedule sets forth each current employee of
the Company, his or her name, position or job title, base salary or wages, bonus
or other compensation earned in the year ended December 31, 2018 and his or her
base wages or salary for 2019 on an annualized basis. As of the Closing, there
is not any pending or, to the Company's Knowledge, threatened: (a) strike,
slowdown, picketing, work stoppage or employee grievance process affecting the
Company; (b) Proceeding against or affecting the Company or relating to the
alleged material violation of any Law pertaining to labor relations or
employment matters, including any charge or complaint filed by an employee or
union with the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any comparable Governmental Authority; (c) union organizational
activity or other labor or material employment dispute, strike or work stoppage
against or affecting the Company; or (d) application for certification of a
collective bargaining agent regarding the employees of the Company. With respect
to the employees or contractors of the Company, the Company is in compliance in
all material respects with all Laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, and has not
and is not engaged in any unfair labor practice. The Company has classified each
individual who currently performs services for or on behalf of the Company as a
contractor or employee in accordance with all Laws. The Company has on file a
valid Form I-9 for each employee employed by it. All employees are (i) United
States citizens or lawful permanent residents of the United States, (ii) aliens
whose right to work in the United States is unrestricted, (iii) aliens who have
valid, unexpired work authorization issued by the U. S. Department of Homeland
Security or (iv) aliens who have been continually employed by the Company since
November 6, 1986. With respect to its employees, the Company has not been the
subject of an immigration compliance or employment visit from, nor has it been
assessed any fine or penalty by, or been the subject of any Order of, the United
States Department of Labor or the U. S. Department of Homeland Security.
Section 3.20 Related Party Transactions
. Except as set forth on Section 3.20 of the Disclosure Schedule, the Company
has not entered into any agreement with any Related Party (excluding customary
employment arrangements, rights to indemnification and Benefit Plans and
excluding agreements related to any investment
        37
143905334.14

--------------------------------------------------------------------------------

in the Company) and the Company is not owed and does not owe any amount from or
to any Related Party (excluding employee compensation and other ordinary
incidents of employment) (collectively, "Related Party Transactions").
Section 3.21 Brokers
. The Company has not engaged any Person entitled to a broker's commission,
finder's fee, investment banker's fee or similar payment from Purchaser or the
Company in connection with the transactions contemplated by this Agreement.
Section 3.22 Certain Business Practices.
(a) Neither the Company, nor to the Company's Knowledge, any of the Company's
officers, directors, managers, or employees, in each case on behalf of the
Company, has within the past three years offered, promised, authorized or made,
directly or indirectly, any unlawful payments to any domestic or foreign
governmental official, with the intent or purpose of: (i) influencing any act or
decision of such official in his official capacity; (ii) inducing such official
to do or omit to do any act in violation of the lawful duty of such official; or
(iii) inducing such official to use his influence with any Governmental
Authority to affect or influence any act or decision of such Governmental
Authority; in any case in order to assist the Company in obtaining or retaining
business for or with, or directing business to, any Person in violation of Law.
(b) Within the past three years, the Company is and has been in compliance in
all material respects with all statutory and regulatory requirements of the laws
implemented by the Office of Foreign Assets Control of the U.S. Department of
the Treasury ("OFAC"), in each case to the extent OFAC applies to such entity.
The Company is not party to any Contract and has not engaged in any transaction
or other business with (i) any country subject to sanctions enforced by OFAC,
including, the government or any of sub-division thereof, agents,
representatives, or residents thereof, or any entity formed, based or resident
therein (or any agent thereof) or (ii) any Person that is included, at the time
of the relevant transaction, in the list of Specially Designated Nationals and
Blocked Persons published by the United States Department of the Treasury or any
other restricted entity or person, as may be promulgated by the United States
government from time to time.
Section 3.23 Suppliers
. Section 3.23 of the Disclosure Schedule lists each supplier of the Company,
for the year ended December 31, 2018, that was one of the 10 largest suppliers
of good or services to the Company in the applicable period, based on amounts
paid or payable (each, a "Significant Supplier"). As of the Closing, the Company
does not have any outstanding material dispute concerning goods or services
provided by any Significant Supplier. As of the Closing, the Company has not
received written notice from any Significant Supplier that such supplier will
not continue as a supplier to the Company after the Closing or that such
supplier intends to terminate existing Contracts with the Company.

        38
143905334.14

--------------------------------------------------------------------------------

Section 3.24 Customers
. Section 3.24 of the Disclosure Schedule lists each customer of the Company,
for the year ended December 31, 2018, that was one of the 10 largest customers
to the Company in the applicable period, based on revenue (each, a "Significant
Customer"). As of the Closing, the Company does not have any outstanding
material dispute concerning goods or services provided to any Significant
Customer. As of the Closing, the Company has not received written notice from
any Significant Customer that such customer will not continue as a customer to
the Company after the Closing or that such Significant Customer intends to
terminate existing Contracts with the Company. No customer has any re-stocking
rights or similar rights to return any non-defective products to the Company for
reimbursement or credit.
Section 3.25 Export Control Regulations
. Section 3.25 of the Disclosure Schedule contains a true and complete list of
(a) all current and active import and export licenses issued by the United
States government for the products imported or exported by the Company and for
the procurement by the Company of materials related to the manufacture of its
products; (b) a complete and current accounting of licensing exemptions used by
the Company for products being imported or exported; and (c) all current export
related agreements, including, but not limited to, technical assistance
agreements, manufacturing license agreements, distribution and warehousing
agreements with any non-U.S. entity for the manufacture of export-controlled
designs or for the transfer of technical information between the Company and a
non-U.S. Person. Section 3.25 of the Disclosure Schedule contains a true and
complete list of all voluntary disclosures made, currently in process or
proposed for submission to the U.S. Government by the Company with respect to
import and export matters. No current or past violation of the regulations of
the United States or of any foreign government as related to the import or
export of the products of the Company has occurred. The Company has an Export
Compliance Program that has been administered in such a manner so as to
reasonably assure that the business of the Company has been conducted in
compliance with the U.S. Government regulations regarding the export of
commercial and defense related products and technology. The Company has not
received any written communications within the past 12 months from any
Governmental Authority, including without limitation, the Department of Commerce
or Department of State, with respect to export control matters.
Section 3.26 Product Warranties
. Section 3.26 of the Disclosure Schedule sets forth a form of each standard
product warranty relating to products produced by or sold by the Company or
services performed by the Company which will be in effect on the Closing Date.
To the Company's Knowledge, no defect exists in any design, materials,
manufacture or otherwise in any products designed, manufactured, marketed or
sold by the Company since the Company's incorporation that would reasonably be
expected to give rise to any material claim. Except as provided in any of the
standard warranties set forth on Section 3.26 of the Disclosure Schedule, the
Company has not sold any products or services which are subject to an extended
warranty beyond 12 months and which warranty has not yet expired.

        39
143905334.14

--------------------------------------------------------------------------------

Section 3.27 Bank Accounts; Powers of Attorney
. Set forth on Section 3.27 of the Disclosure Schedule is an accurate and
complete list showing (a) the name and address of each bank in which the Company
has an account or safe deposit box, and the names of all Persons authorized to
draw thereon or to have access thereto and (b) the names of all Persons, if any,
holding powers of attorney from the Company and a summary statement of the terms
thereof.
Section 3.28 Inventory
. Except as set forth on Section 3.28 of the Disclosure Schedule, (a) the
inventory is in the physical possession of the Company and (b) none of the
inventory has been pledged as collateral or otherwise is subject to any Lien
(other than any Lien imposed as a matter of Law) or is held on consignment from
others. The inventory was acquired or produced by the Company in the ordinary
course of business. Except for obsolete, damaged, defective or slow-moving items
that have been written off or written down to fair market value or as reflected
in a reserve for obsolete inventory reflected in the Financial Statements, the
finished goods included in inventory are of a quality and quantity generally
useable and salable by the Company in the ordinary course of business.
Section 3.29 Books and Records
. The books and records of the Company contain accurate records of all meetings
of, and material action taken by (including action taken by written consent),
the stockholders and directors of the Company. All of the records, systems,
controls, data or information of the Company, recorded, stored, maintained,
operated or otherwise wholly or partly dependent on or held by any means
(including all means of access thereto and therefrom) are under the exclusive
ownership and control of the Company.
Section 3.30 Accounts Receivable; Accounts Payable; Accrued Liabilities
.
(a) All of the accounts receivable of the Company have arisen from bona fide
transactions in the ordinary course of business and are the valid and
enforceable obligations of the obligor thereto, except to the extent enforcement
may be affected by Enforceability Exceptions. To the Company’s Knowledge, none
of the accounts receivable are uncollectible except for those that are
adequately reserved for in the Interim Financial Statements. None of the
accounts receivable of the Company is subject to any valid counterclaim or right
of set-off.
(b) The accounts payable and accrued liabilities of the Company have arisen in
bona fide transactions in the ordinary course of business. None of the accounts
payable or accrued liabilities of the Company represent amounts alleged to be
owed by the Company that the Company has disputed or as of the Closing
determined to dispute or refuse to pay.

        40
143905334.14

--------------------------------------------------------------------------------

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF the SELLERS
Except as set forth in the Disclosure Schedule, each Seller, severally, and not
jointly with any other Seller, on behalf of such Seller only, represents and
warrants to Purchaser as follows:
Section 4.1 Power and Authority
. Such Seller (except any Seller that is a natural person) has all requisite
corporate, limited liability company or limited partnership power and authority,
as applicable, to enter into and perform its obligations under this Agreement
and the other Transaction Documents to which it is or will be a party. The
execution, delivery of, and the performance of its obligations under, this
Agreement and the other Transaction Documents to which such Seller is or will be
a party by such Seller and the consummation by such Seller of the transactions
contemplated by this Agreement and the other Transaction Documents have been
duly and validly approved by the board or directors, board of managers or
similar entity of such Seller (except by any Seller who is a natural person).
The approval of such Seller's requisite equityholders for such Seller (except
any Seller that is a natural person) to execute this Agreement and the other
Transaction Documents to which such Seller is a party or consummate the
transactions contemplated by this Agreement has been duly given. No other
approvals or actions are necessary on the part of such Seller to authorize the
execution, delivery or performance of this Agreement or any other Transaction
Document to which such Seller is or will be a party or the consummation by such
Seller of the transactions contemplated herein and therein.
Section 4.2  Non-Contravention
. Neither the execution, delivery and performance of this Agreement and the
other Transaction Documents to which such Seller is a party by such Seller, nor
the consummation by it of the transactions contemplated herein and therein will
(a) conflict with, result in a breach of, or constitute a default in any
material respect, or result in an event creating rights of acceleration,
termination, modification or cancellation, or a loss of rights under, any
Contract or Law to which such Seller is a party or by which such Seller or such
Seller's Shares are bound; and (b) result in the creation or imposition of any
Lien (other than a Permitted Lien) upon such Seller's Shares.
Section 4.3 Title to Shares
. Such Seller holds beneficially and of record the Shares next to such Seller's
name on Section 3.5(a) of the Disclosure Schedule, free and clear of all Liens
or restrictions on transfer (other than restrictions under applicable securities
Laws and the Company's Governing Documents (none of which shall limit such
Seller's ability to consummate the transactions contemplated by this
Agreement)), other than Permitted Liens. Such Seller has not granted a power of
attorney or proxy to any Person with respect to any of its, his, or her Shares.
Except as set forth on Section 4.3 of the Disclosure Schedule, such Seller is
not a party to any stockholder agreement, operating agreement, voting trust,
pledge agreement, proxy, or any other agreements relating to the Shares.
Section 4.4 Enforceability

        41
143905334.14

--------------------------------------------------------------------------------

. This Agreement has been duly executed and delivered by such Seller and
constitutes a valid and binding obligation of such Seller, enforceable against
such Seller in accordance with its terms (assuming that this Agreement has been
duly and validly authorized, executed and delivered by the other Persons party
thereto), except to the extent enforcement may be affected by Enforceability
Exceptions. At the Closing, the Transaction Documents to be executed and
delivered by such Seller will constitute valid and binding obligations of such
Seller, enforceable in accordance with their terms (assuming that this Agreement
has been, and the Transaction Documents to which such Seller is a party will be,
duly and validly authorized, executed and delivered by the other Persons party
thereto), except to the extent enforcement may be affected by Enforceability
Exceptions.
Section 4.5 Brokers
. Neither such Seller nor any of its Affiliates has engaged any Person entitled
to a broker's commission, finder's fee, investment banker's fee or similar
payment from such Seller or any of its Affiliates in connection with the
transactions contemplated by this Agreement.
Section 4.6 Litigation
. There are no Proceedings pending against, or, to the knowledge of such Seller,
threatened against or affecting, such Seller before any court or arbitrator or
any Governmental Authority which challenge or seek to prevent, enjoin, alter or
delay the transactions contemplated by this Agreement or any other Transaction
Document.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to the Company and each Seller as follows:
Section 5.1 Organization, Existence and Good Standing
. Purchaser is a corporation duly organized, validly existing and in good
standing under the Laws of the state of its incorporation.
Section 5.2 Power and Authority
. Purchaser has all corporate power and authority to enter into and perform its
obligations under this Agreement and the other Transaction Documents to which it
is or will be a party. The execution and delivery of, and the performance of its
obligations under, this Agreement and the other Transaction Documents to which
it is or will be a party and the consummation by Purchaser of the transactions
contemplated in this Agreement and the other Transaction Documents have been
duly and validly approved by the board of directors of Purchaser. The approval
of Purchaser's equityholders for Purchaser to execute this Agreement and the
other Transaction Documents to which Purchaser is a party or consummate the
transactions contemplated by this Agreement is either not required or has been
duly given. No other approvals or actions are necessary on the part of Purchaser
or Purchaser's equityholders to
        42
143905334.14

--------------------------------------------------------------------------------

authorize the execution, delivery and performance of this Agreement or any other
Transaction Document to which Purchaser is or will be a party or the
consummation by Purchaser of the transactions contemplated herein and therein.
Section 5.3 Enforceability
. This Agreement has been duly executed and delivered by Purchaser and
constitutes a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms (assuming that this Agreement has been,
and the Transaction Documents to which Purchaser is a party will be, duly and
validly authorized, executed and delivered by the other Persons party thereto),
except to the extent enforcement may be affected by Enforceability Exceptions.
At the Closing, the Transaction Documents to be executed and delivered by
Purchaser will constitute valid and binding obligations of Purchaser,
enforceable in accordance with their terms (assuming that this Agreement has
been, and the Transaction Documents to which Purchaser is a party will be, duly
and validly authorized, executed and delivered by the other Persons party
thereto), except to the extent enforcement may be affected by Enforceability
Exceptions.
Section 5.4 Consents; Non-contravention
. Except for filings that would not be material to Purchaser, Purchaser is not
required to give any notice to, make any filing with or obtain any
authorization, consent, Order or approval of any Person in connection with its
execution and delivery of this Agreement and the other Transaction Documents or
the consummation by it of the transactions contemplated herein and therein,
except for any such notice, filing, authorization, consent, Order or approval as
would not have an adverse effect on Purchaser's ability to consummate the
transactions contemplated by this Agreement and the other Transaction Documents.
Neither the execution, delivery and performance of this Agreement and the other
Transaction Documents by Purchaser, nor the consummation by it of the
transactions contemplated herein and therein: (a) will violate any provision of
the Governing Documents of Purchaser or (b) will violate any Law or Order to
which Purchaser or any of Purchaser's assets or businesses is subject or
otherwise bound.
Section 5.5 Brokers
. Neither Purchaser nor any of its Affiliates has engaged any Person entitled to
a broker's commission, finder's fee, investment banker's fee or similar payment
from Purchaser or any of its Affiliates in connection with the transactions
contemplated by this Agreement.
Section 5.6 Availability of Funds
. Purchaser has and will maintain sufficient cash or existing borrowing capacity
under committed borrowing facilities in immediately available funds to enable
Purchaser to timely perform its obligations, including to: (a) pay in full all
amounts payable by Purchaser under Section 2.3; (b) pay in full any obligation
of the Company that may become due as a result of this Agreement or any other
Transaction Document or the consummation of the transactions contemplated hereby
or thereby; (c) pay in full all fees, costs and expenses payable by Purchaser in
connection with this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby; and (d)
provide for the working capital needs of
        43
143905334.14

--------------------------------------------------------------------------------

the Company following the consummation of the transactions contemplated hereby
and by the other Transaction Documents.
Section 5.7 Litigation
. There are no Proceedings pending against, or, to the knowledge of Purchaser,
threatened against or affecting, Purchaser before any court or arbitrator or any
Governmental Authority which challenge or seek to prevent, enjoin, alter or
delay the transactions contemplated by this Agreement or any other Transaction
Document.
Section 5.8 WARN Act
. Purchaser has no present plan or intention to carry out, after the Closing,
any mass layoff of employees of the Company that, in each case, would require
notification under or violate the United States Worker Adjustment and Retraining
Notification Act or any similar state or local Law requiring notice to
employees.
ARTICLE VI
COVENANTS OF the SELLERs
Section 6.1 Non-Competition and Non-Solicitation.
(a) Effective as of the Closing Date, no Seller nor any Affiliate of a Seller
shall, directly or indirectly, as a principal, employee, partner, owner, member,
officer, director, agent, consultant or otherwise:
(i) With respect to a Principal Seller, for a period of 60 consecutive months
from and after the Closing Date, or, with respect to a Non-Principal Seller, for
a period of 24 months consecutive months from and after the Closing Date,
participate or engage in, own or have any interest in, provide financial
resources to, or assist in any way or capacity any Person that is engaged in any
business that is competitive with the Business of the Company anywhere in the
Territory; provided, however, that nothing in this Agreement shall prohibit a
Seller or a Seller's Affiliates from (A) solely providing services for or on
behalf of a distinct department, division or other business unit of a business
that is competitive with the Business of the Company where (1) such department,
division or business unit does not engage in any activity that is competitive
with the Business of the Company and (2) such services do not include any
activity that is competitive with the Business of the Company; (B) providing
services for any government agency, college, university, or other non-profit
research organization; (C) being a passive owner of not more than two percent
(2%) of the outstanding stock of any class of a corporation which is publicly
traded on a stock exchange, so long as such Seller or Affiliate does not have
any active participation in the business of such entity; (D) owning a passive
equity interest in a private debt or equity investment fund that may invest in
any business that is competitive with the Business of the Company in which such
Seller or Affiliate does not have the ability to control or exercise any
managerial influence over such fund; or (E) providing services for a venture
capital or private equity fund that has portfolio companies that engage in any
business that is competitive with the Business of the Company, so long as such
Seller or
        44
143905334.14

--------------------------------------------------------------------------------

Affiliate does not actively participate in the relationship between such fund
and the portfolio companies that engage in the business that is competitive with
the Business of the Company; provided that, in the case of foregoing clauses (A)
- (E), such Seller or Affiliate does not consult with, provide information to,
advise, or otherwise assist any business that is competitive with the Business
with respect to activity that is competitive with the Business of the Company;
(ii) With respect to a Principal Seller, for a period of 60 consecutive months
from and after the Closing Date, or, with respect to a Non-Principal Seller, for
a period of 24 months consecutive months from and after the Closing Date, (A)
contact, solicit or do business with any Person that is or at any time within
the 12 month period immediately prior to the Closing Date was a customer of the
Company for the purpose of providing products, services or business competitive
to the Business of the Company to any such Person, or (B) request or advise any
customer of the Company to withdraw, curtail or cancel any business that is
placed with the Company with respect to the Business or make any disparaging
remarks about the Company, its employees or officers, or its services, practices
or conduct, to any such customer of the Company with respect to the Business;
(iii) For a period of 24 consecutive months from and after the Closing Date,
solicit, encourage to leave employment or hire any officer, manager or employee
of the Company or any person who at the time of such solicitation, encouragement
or hiring had been an officer, manager or employee of the Company within the
previous six months; provided, however, that nothing in this Agreement shall
prohibit a Seller or a Seller's Affiliates from (A) hiring any such Person who
responds to any general, public advertisement placed by such Seller or
Affiliate, or (B) soliciting or hiring any such Person who has been terminated
by Purchaser, the Company or their respective Affiliates prior to commencement
of employment discussions between such Seller or Affiliate and such employee;
(iv) At any time and for so long as such information constitutes a Trade Secret,
use or disclose to anyone, except at the request of the Company, Purchaser or
their subsidiaries, any information concerning the Company, Purchaser or their
subsidiaries that may constitute a Trade Secret;
(v) For a period of 60 consecutive months from and after the Closing Date, and
to the extent to which such matters do not constitute a Trade Secret under
Section 6.1(a)(iv) above, in which case they will be subject to protection as
set forth in such paragraph, use or disclose to anyone, except at the request of
the Company, Purchaser or their respective subsidiaries, any Confidential
Information; provided, however, that the Sellers or their respective Affiliates
may disclose or use any Confidential Information that (i) becomes generally
available to the public other than as result of an unauthorized disclosure by
the Sellers or their respective Affiliates; (ii) becomes available to the
Sellers or their respective Affiliates on a non-confidential basis from a third
party, provided that such third-party source is not known or reasonably believed
by the Sellers or their respective Affiliates to be bound by a confidentiality
agreement or other obligations of secrecy, (iii) may be required in any report,
statement or testimony required to be submitted to any Governmental Authority
having or claiming to have jurisdiction over it, or as may be otherwise required
by applicable Law, or as may be required in
        45
143905334.14

--------------------------------------------------------------------------------

response to any summons or subpoena or in connection with any litigation;
provided further, that in the case of the foregoing clause (iii), if the Sellers
or any of their respective Affiliates intend to disclose Confidential
Information they will promptly notify the Company and Purchaser and, to the
extent allowed by Law, provide the Company and/or Purchaser a reasonable
opportunity to prevent public disclosure of such information; and
(vi) For a period of 60 consecutive months from and after the Closing Date,
except as required by applicable Law, or compelled by process of law, make any
derogatory, disparaging or critical statement about the Company, Purchaser or
their subsidiaries or Affiliates, or their directors, employees, officers,
agents, advisors or other representatives.
(b) Acknowledgment. Each Seller acknowledges and agrees that: (i) Confidential
Information of the Company, Purchaser or their subsidiaries described in Section
6.1(a)(iv) and Section 6.1(a)(v) have been established and maintained at great
expense and have been protected as Confidential Information and Trade Secrets,
and that it is the Company's, Purchaser's and their respective subsidiaries'
belief that they will be of great value to the Company, Purchaser and/or their
respective subsidiaries following the Closing Date; and (ii) the Company,
Purchaser and/or their respective subsidiaries would suffer great loss and
injury if such Seller were to disclose this information or use it in any way to
the detriment of the Company, Purchaser and/or their respective subsidiaries.
(c) Enforceability. Each Seller acknowledges and agrees that the covenants and
agreements set forth in this Section 6.1 were a material inducement to Purchaser
to enter into this Agreement and to perform its obligations hereunder, and that
the Company, Purchaser and/or their respective subsidiaries may be irreparably
damaged and would not obtain the benefit of the bargain set forth in this
Agreement as specifically negotiated by the parties if a Seller breached the
provisions of this Section 6.1. Each Seller has consulted with legal counsel
regarding the covenants set forth in this Section 6.1 and, based on such
consultation, has determined and hereby acknowledges that such covenants are
reasonable in terms of duration, scope and area of restrictions and are
necessary to protect the goodwill of the Company, Purchaser and their respective
subsidiaries and the substantial investment in the Company made by Purchaser
hereunder. Each Seller further acknowledges and agrees that (i) the benefits to
him, her or it of the transactions contemplated by this Agreement are sufficient
consideration to support his agreements set forth in this Section 6.1, and (ii)
the agreements set forth in this Section 6.1 are being entered into in
connection with the sale of the Company pursuant to this Agreement.
(d) Remedies. In the event of any breach of the covenants set forth in this
Section 6.1, each Seller agrees that the harm to Purchaser, the Company and/or
their respective subsidiaries will be irreparable and without adequate remedy at
Law and therefore that injunctive relief with respect thereto will be
appropriate in addition to any other legal remedies available. In the event that
a court of competent jurisdiction determines, in an action brought by or on
behalf of Purchaser, the Company and/or their respective subsidiaries, that any
of the foregoing provisions are unenforceable as stated, the Parties intend that
such restrictions be modified to permit the maximum enforceable restriction. In
the event of any breach by a Seller of the covenants set forth in this Section
6.1, Purchaser, the Company and/or their respective
        46
143905334.14

--------------------------------------------------------------------------------

subsidiaries shall be entitled to recover from such Seller reasonable and
documented out-of-pocket attorney fees and expenses relating to the enforcement
of the covenants set forth in this Section 6.1.
Section 6.2 Release
. Each Seller, on behalf of himself, herself or itself and each of his, her or
its beneficiaries, successors, assigns, entities controlled by him, her or it
and all Persons claiming by, through or under such Seller (each, a "Related
Person"), severally and not jointly, irrevocably releases and forever discharges
the Company, Purchaser and each of their respective predecessors, successors and
assigns, Affiliates, direct and indirect parent companies and all of their
respective shareholders, members, directors, officers, managers, employees,
agents and representatives, past or present ("Released Parties"), from all
claims, liabilities, obligations, demands, actions or causes of action,
arbitrations, audits, hearings, investigations, litigation, suits (whether civil
or criminal, administrative, investigative or otherwise), orders, Contracts,
agreements, payments and debts whatsoever, whether known or unknown, suspected
or unsuspected, contingent or otherwise, both at law and in equity, of any kind,
character or nature whatsoever which a Seller or a Seller's Related Persons had,
now have or, to the extent arising from or in connection with any action taken,
omission or state of facts existing on or prior to the Closing, may have against
any of the Released Parties, other than (a) if such Seller or a Seller's Related
Party is an employee, officer or director of the Company, any rights with
respect to accrued but unpaid salary, bonuses, reimbursement of business
expense, or other compensation or benefits otherwise due to such Seller or
Seller's Related Person in such employment capacity, (b) any rights available to
such Seller under this Agreement, the Escrow Agreement or any other Transaction
Document entered into by such Seller in connection with the Closing, (c) any
obligation of Purchaser or the Company pursuant to any Transaction Document,
(d) rights that may not be released as a matter of Law and (e) if such Seller or
a Seller's Related Party served as an officer or director of the Company, any
rights with respect to indemnification or advancement of expense obligations
under any of the Company's Governing Documents, any applicable Law or any
indemnification agreement with the Company (provided that a true and correct
copy of any such indemnification agreement has been made available to Purchaser
prior to the date hereof) or any rights and coverage under any directors and
officers, fiduciary or employment practices liability insurance policies
maintained by the Company.
ARTICLE VII
COVENANTS OF PURCHASER
Section 7.1 Confidentiality Agreement
. The provisions of that certain Non-Disclosure Agreement, dated as of March 8,
2019, between the Company and Purchaser (the "Confidentiality Agreement"), are
hereby terminated effective as of the Closing.
Section 7.2 Transfer of Permits

        47
143905334.14

--------------------------------------------------------------------------------

. If any Permit held by the Company must be reissued to any Person to operate
its business following the Closing because of the transactions contemplated by
this Agreement or any other Transaction Document, then Purchaser will use
reasonable efforts (and the Company will reasonably cooperate with Purchaser) to
obtain such Permit; provided that the Company will not have to make any payment
to any third party regarding Purchaser's efforts to obtain any Permit unless
Purchaser pays or reimburses the Company for any such payment.
Section 7.3 Release
.
(a) For a period of at least six years after the Closing Date, Purchaser will
cause the Company to maintain on terms no less favorable than the current terms,
and to honor in accordance with such terms, the Governing Documents of the
Company as in effect on the date hereof regarding exculpation of directors, it
being the intent of the Parties that each present and former director will
continue to be entitled to such exculpation to the fullest extent permitted
under Law. This Section 7.3(a) is (i) intended to benefit, and will be
enforceable by, each Person entitled to exculpation under this Section 7.3(a)
and each such Person's heirs, legatees, representatives, successors and assigns
(and the Parties expressly agree that such Persons will be third-party
beneficiaries of this Section 7.3(a)), (ii) will survive the consummation of a
transaction involving the merger, consolidation or other reorganization of the
Company and continue in full force and effect and binding against the survivor
of any such transaction or successor to the Company and (iii) in addition to,
and not in substitution for, any other rights to exculpation or indemnification
that any such Person may have by Contract or otherwise.
(b) Effective upon the Closing, each of Purchaser, and the Company, on behalf of
itself and its past, present or future successors, assigns, employees, agents,
equityholders, partners, Affiliates and representatives (including their past,
present or future officers and directors) (collectively, the "Releasors") hereby
irrevocably and unconditionally releases, waives, acquits and forever discharges
each Seller, its Affiliates, each Company Indemnitee, and each of such Persons'
respective advisors, agents, lenders, partners, directors, officers, managers,
employees and representatives, and any successors, assigns, heirs, or personal
representatives of the foregoing (each, a "Releasee"), at or prior to the
Closing, of and from any and all actions, suits, claims, causes of action,
damages, accounts, liabilities and obligations (including attorneys' fees) held
by any Releasor (except for, in each instance, claims of Fraud), whether known
or unknown, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, absolute or contingent, direct or derivative, to the extent
arising out of or relating to such Releasee's (i) actions or omissions in his,
her or its capacities as officers, directors or managers of the Company, (ii)
direct or indirect ownership of any equity or debt of the Company, service as a
director, manager, or officer of the Company or (iii) other direct or indirect
relationship with the Company prior to the Closing.
(c) In the event Purchaser, the Company or any of their respective successors or
assigns (i) consolidates with or merges into any other Person and will not be
the continuing or surviving corporation or entity in such consolidation or
merger or (ii) transfers all or at least a majority of its properties and assets
to any Person, then, and in either such case, proper provision
        48
143905334.14

--------------------------------------------------------------------------------

will be made so that the successors and assigns of Purchaser or the Company, as
the case may be, will assume all of the obligations set forth in Section 7.3.
Section 7.4 Labor Matters
.
(a) As of the Closing Date, and for a period of at least 12 months thereafter,
Purchaser will provide, or will cause the Company (or one of Purchaser's other
Subsidiaries or Affiliates) to provide, each employee of the Company as of the
Closing (each, a "Company Employee") with (i) an annual base salary or an hourly
wage rate that is not less than that provided to such Company Employee by the
Company immediately prior to the Closing, (ii) bonus and incentive compensation
opportunities (excluding any equity-based compensation) that are not less
favorable than those provided to such Company Employee by the Company
immediately prior to the Closing, and (iii) employee benefits that in the
aggregate are not less favorable than those provided to such Company Employee by
the Company immediately prior to the Closing.
(b) Purchaser and its Subsidiaries and Affiliates (including, after the Closing,
the Company) will treat, and will cause each Benefit Plan and each other benefit
plan, program, practice, policy and arrangement sponsored or maintained by
Purchaser or any of its Subsidiaries or Affiliates (including, after the
Closing, the Company) following the Closing and in which any Company Employee
(or the spouse, domestic partner or dependent of any Company Employee)
participates or is eligible to participate (each, a "Purchaser Plan") to treat,
for all purposes (including determining eligibility to participate, vesting,
benefit accrual and level of benefits, but not for purposes of determining
benefit accruals under any "defined benefit plan," as defined in Section 3(35)
of ERISA), all service with the Company and Affiliates (or predecessor employers
if the Company or any of its Affiliates or any Benefit Plan provides past
service credit) as service with Purchaser and its Subsidiaries and Affiliates;
provided, however, that such service need not be counted to the extent it would
result in duplication of benefits.
(c) Purchaser and its Subsidiaries and Affiliates (including, after the Closing,
the Company) will use commercially reasonable efforts to cause each Purchaser
Plan that is a welfare benefit plan, within the meaning of Section 3(1) of
ERISA, (i) to waive any and all eligibility waiting periods, actively-at-work
requirements, evidence of insurability requirements, pre-existing condition
limitations and other exclusions and limitations regarding the Company Employees
and their spouses, domestic partners and dependents to the extent waived,
satisfied or not included under the corresponding Benefit Plan, and (ii) to
recognize for each Company Employee for purposes of applying annual deductible,
co-payment and out-of-pocket maximums under such Purchaser Plan any deductible,
co-payment and out-of-pocket expenses paid by such Company Employee and his or
her spouse, domestic partner and dependents under the corresponding Benefit Plan
during the plan year of such Benefit Plan in which occurs the later of the
Closing Date and the date on which such Company Employee begins participating in
such Purchaser Plan.

        49
143905334.14

--------------------------------------------------------------------------------

(d) Nothing in this Section 7.4, (i) is intended to, or will be construed to,
confer upon any Company Employee or any other Person other than the Parties to
this Agreement any rights or remedies hereunder, including the right to
continued employment; or (ii) will establish, amend or be deemed to establish or
amend any Benefit Plan or any other benefit plan, program, policy or arrangement
of Purchaser or any of its Subsidiaries or Affiliates (including, after the
Closing, the Company) or will limit the rights of Purchaser, any Subsidiary or
Affiliate of Purchaser, or the Company to establish, amend or terminate any
Benefit Plan or any other benefit plan, program, policy or arrangement, whether
before or after Closing, in the case of each of clause (i) and (ii), except to
the extent required to satisfy Purchaser's obligations under this Section 7.4.
Section 7.5 Independent Investigation
. Purchaser agrees that it (a) has made its own independent review and
investigations into and, based thereon, has formed an independent judgment
concerning, the business, assets, condition, operations and prospects of the
Company, (b) has been provided with adequate access to such information,
documents and other materials relating to the Company and its businesses and
operations as it has deemed necessary to enable it to form such independent
judgment, (c) has had such time as it deems necessary and appropriate to fully
and completely review and analyze such information, documents and other
materials and (d) has been provided an opportunity to ask questions of the
Company regarding such information, documents and other materials and has
received satisfactory answers to such questions. In entering into this
Agreement, Purchaser has relied solely upon its own investigation and analysis
and the representations and warranties of the Company in ARTICLE III and each
Seller in ARTICLE IV, and Purchaser acknowledges that, except for the
representations and warranties in ARTICLE III and ARTICLE IV, (i) none of the
Sellers, the Company or any of their respective directors, officers, employees,
Affiliates, equityholders, agents or representatives makes or has made any
representation or warranty, either express or implied, including any implied
warranty of merchantability or suitability or fitness for any particular
purpose, including any forward-looking statements, (A) as to the accuracy or
completeness of the information provided or provided to Purchaser or any of its
directors, officers, employees, equityholders, agents, representatives, lenders
or Affiliates prior to the execution of this Agreement or (B) regarding any
projections, forecasts, estimates, plans or budgets of future revenues, expenses
or expenditures, future results of operations (or any component thereof), future
cash flows (or any component thereof) or future financial condition (or any
component thereof) of the Company heretofore or hereafter delivered to or
provided to Purchaser or any of its respective directors, officers, employees,
equityholders, agents, representatives, lenders or Affiliates, and (ii) it has
not been induced by or relied upon any representation, warranty, inducement,
promise or other statement, express or implied, made by the Sellers, the Company
or any of their respective directors, officers, employees, Affiliates,
equityholders, agents or representatives or any other Person (any
representation, warranty, inducement, promise or other statement, express or
implied, referenced in the foregoing clauses (i) and (ii), an "Extra-Contractual
Statement").
Section 7.6 Contact with Business Relations.

        50
143905334.14

--------------------------------------------------------------------------------

Purchaser acknowledges that it is not authorized to, and agrees that it will
not, and it will not permit any of its representatives or Affiliates to, contact
any customer, supplier, vendor, distributor, referral source, lessee, lessor,
equityholder, lender, noteholder or other material business relation of the
Company before the Closing with respect to the Company, its businesses or the
transactions contemplated by this Agreement, in each case, without receiving the
prior written consent of the Company before each such contact (which consent
will not be unreasonably withheld, conditioned or delayed).
ARTICLE VIII
JOINT COVENANTS
Section 8.1 Inspection of Records
. From the Closing until the date that is seven years after the Closing Date,
Purchaser will cause the Company to make its books and records (including work
papers in the possession of its accountants) available for inspection (and
permit extracts or copies thereof to be made) by the Sellers or by their
representatives for reasonable purposes (such as tax, accounting and legal
services) at all reasonable times during normal business hours, regarding all
periods before or relating to the Closing, and the historical financial
condition, assets, liabilities and operations of the Company.
Section 8.2 Further Assurances
. After the Closing, the Parties will execute such further documents, and
perform such further acts, as may be necessary or reasonably required to
transfer and convey the Shares to Purchaser, on the terms set forth herein, and
to otherwise comply with this Agreement and consummate the transactions
contemplated by this Agreement.
ARTICLE IX
TAX MATTERS
Section 9.1 Preparation and Filing of Tax Returns
.
(a) Purchaser will prepare, or cause to be prepared, in a manner consistent with
the past practices of the Company without a change of any election or any
accounting method all Tax Returns of the Company for Pre-Closing Tax Periods and
Straddle Periods filed after the Closing Date. To the extent any such Tax Return
reflects a Tax refund or overpayment to which the Common Sellers are entitled
pursuant to Section 9.2, Purchaser will permit Sellers' Representative to review
and comment on such Tax Return prior to filing, and Purchaser will not file, or
cause or permit to be filed, any such Tax Return without the written consent of
Sellers' Representative, which shall not be unreasonably withheld, conditioned
or delayed. To the extent any Tax Return of the Company for a Pre-Closing Tax
Period or Straddle Period reflects a Tax refund or overpayment to which the
Sellers are entitled pursuant to Section 9.2, Purchaser will
        51
143905334.14

--------------------------------------------------------------------------------

not amend, or cause or permit to be amended, any such Tax Return without the
written consent of Sellers' Representative, which shall not be unreasonably
withheld, conditioned or delayed.
(b) Notwithstanding anything in this Agreement to the contrary, any Transaction
Tax Deductions will, to the maximum extent permitted by Law, be reflected on the
Tax Returns of the Company for Pre-Closing Tax Periods or the pre-Closing
portion of Straddle Periods.
(c) The Parties will take such actions permitted by Law as are necessary to
cause the Closing Date to be treated as the last day of the Company's Tax year.
In the case of a Straddle Period: (i) the amount of ad valorem, property, or
other Taxes of Company imposed on a periodic basis that relate to the portion of
such Straddle Period through the end of the Closing Date will be deemed to be
the total amount of such Taxes for the Straddle Period multiplied by a fraction,
(A) the numerator of which is the number of days in the Straddle Period up to
and including the Closing Date, and (B) the denominator of which is the total
number of days in such Straddle Period; and (ii) the amount of all other Taxes
of Company for the portion of such Straddle Period through the end of the
Closing Date will be determined based on an interim closing of the books as of
the close of business on the Closing Date.
Section 9.2 Reserved
.
Section 9.3 Reserved
.
Section 9.4 Transfer Taxes
. Purchaser will assume liability for and pay all sales, use, transfer, real
property transfer, documentary, recording, gains, equity transfer and similar
Taxes and fees, and any deficiency, interest or penalty asserted with respect
thereto (collectively, "Transfer Taxes"), arising out of or in connection with
the transactions effected under this Agreement. Purchaser will timely file or
cause to be filed all necessary documentation and Tax Returns regarding such
Transfer Taxes.
Section 9.5 Cooperation
. Purchaser, the Company, Sellers' Representative and the Sellers will cooperate
reasonably as and to the extent reasonably requested by any other Party, in
connection with filing any Tax Return or claim for refund and any Proceeding
regarding Taxes or Tax Returns of the Company. Such cooperation will include the
retention and (upon any other Party's request) the provision of records and
information reasonably relevant to any such Tax Return or Proceeding, and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.

        52
143905334.14

--------------------------------------------------------------------------------

ARTICLE X
ADDITIONAL MATTERS
Section 10.1 Limitation on Warranties; No Reliance
. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN
ARTICLE III AND ARTICLE IV, PURCHASER IS ACQUIRING THE COMPANY AND ITS ASSETS
AND THE SHARES ON AN "AS IS, WHERE IS" BASIS. PURCHASER REPRESENTS, WARRANTS,
AND ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN ARTICLE III AND ARTICLE
IV, NONE OF ANY SELLER OR THE COMPANY HAS MADE, AND EACH SELLER AND THE COMPANY
HEREBY EXPRESSLY DISCLAIM AND NEGATE, AND EACH OF PURCHASER AND ITS AFFILIATES
HEREBY EXPRESSLY WAIVES AND IS NOT RELYING ON, ANY EXTRA-CONTRACTUAL STATEMENT
(INCLUDING ANY EXPRESS OR IMPLIED WARRANTY RELATING TO THE SHARES OR ANY ASSET
(TANGIBLE, INTANGIBLE OR MIXED) OF THE COMPANY, INCLUDING IMPLIED WARRANTIES OF
FITNESS, NON-INFRINGEMENT, MERCHANTABILITY OR SUITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE), AND EACH OF PURCHASER AND ITS AFFILIATES HEREBY EXPRESSLY
WAIVES AND RELINQUISHES ANY AND ALL RIGHTS, CLAIMS AND CAUSES OF ACTION IN
CONNECTION WITH, THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY
EXTRA-CONTRACTUAL STATEMENT HERETOFORE FURNISHED OR MADE AVAILABLE TO PURCHASER
OR ITS REPRESENTATIVES OR AFFILIATES BY OR ON BEHALF OF ANY SELLER OR THE
COMPANY (IT BEING INTENDED THAT NO SUCH PRIOR EXTRA-CONTRACTUAL STATEMENT WILL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT).
Section 10.2 No Survival of Representations, Warranties, and Pre-Closing
Covenants; Sole Recourse; Limitation on Claims; No Reliance
.
(a) None of the representations, warranties, covenants, or agreements contained
in this Agreement or in any certificate delivered pursuant hereto (other than
the covenants and agreements that by their terms are expressly required to be
performed after the Closing ("Surviving Covenants")) will survive the Closing,
and the Surviving Covenants will survive the Closing only in accordance with the
terms thereof, and thereafter there will be no liability on the part of, nor
will any claim be made by, any Party or any of their respective Affiliates in
respect thereof, and, after the Closing, there will be no liability on the part
of, nor will any claim be made by, any Party or any of their respective
Affiliates in respect of any covenant or agreement to be performed prior to the
Closing (other than in accordance with the terms of the Surviving Covenants). It
is the express intent of the Parties that the survival of the representations
and warranties in this Agreement and any other purported representation or
warranty (and the associated right to bring a claim for a breach of such
representations and warranties) is shorter than the statute of limitations that
would otherwise have been applicable to
        53
143905334.14

--------------------------------------------------------------------------------

such representations or warranties, and, by contract, the applicable statute of
limitations with respect to such representation or warranty (and the associated
right to bring a claim for a breach of such representations and warranties) are
hereby reduced so they end at the Closing, as provided in this Section 10.2. The
terms of this Agreement (including the specific representations and warranties
set forth herein and the non-survivability of such representations and
warranties) were specifically bargained-for among the Parties and were taken
into account by the Parties in arriving at the Purchase Price. Each of the
Parties acknowledges this Agreement results from arm's-length negotiations among
the Parties and embodies the justifiable expectations of sophisticated parties
derived from arm's-length negotiations; Purchaser and Sellers specifically
acknowledge that neither Purchaser nor Sellers have any special relationship
with the other Party that would justify any expectation beyond that of an
ordinary buyer and ordinary sellers in an arm's-length transaction, and there
are no grounds for the tolling of any applicable statute of limitations. For the
avoidance of doubt, this Section 10.2(a) will not prohibit Purchaser from
obtaining any remedies Purchaser may have against any insurer under the R&W
Insurance Policy. Purchaser will not consent to or otherwise permit the
amendment or waiver of any provision of the R&W Insurance Policy relating to the
protection of Sellers from subrogation (including Section VIII.C. of the R&W
Insurance Policy) without the prior written consent of the Sellers.
(b) The Parties agree that the sole and exclusive remedy for any claims for any
inaccuracy or breach of any representation or warranty of the Company or any
Seller in this Agreement will be to recover from the R&W Insurance Policy, and
neither Purchaser nor any Affiliate of Purchaser will be entitled to any remedy
from the Company or any Seller for any inaccuracy or breach of any
representation or warranty of the Company or any Seller in this Agreement or any
other claim or cause of action arising under or related to this Agreement,
except for claims by Purchaser against the Company for Fraud of the Company or a
Seller for Fraud of such Seller and the remedies for such Fraud (as such claims
and remedies have been excluded to the maximum extent permitted by Law under
this Agreement).
(c) All claims, obligations, liabilities or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out of or because of, be connected with,
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement (including any representation or warranty made in, in connection
with, or as an inducement to, this Agreement), may be made only against (and are
those solely of) the Persons expressly identified as Parties (the "Contracting
Parties"). No Person who is not a Contracting Party, including any past, present
or future director, manager, officer, employee, incorporator, member, partner,
direct or indirect equityholder, Affiliate, agent, attorney or representative of
any Contracting Party, or any director, manager, officer, employee,
incorporator, member, partner, direct or indirect equityholder, Affiliate,
agent, attorney or representative of the foregoing (the "Nonparty Affiliates")
will have any liability (whether in contract, tort, equity, strict liability or
otherwise) for any of the representations, warranties, covenants, agreements or
other obligations or alleged misrepresentation or inaccuracy in or breach or
nonperformance of any of the representations, warranties, covenants or
agreements of any Contracting Party set forth or contained in this Agreement or
in any exhibit or schedule hereto or any certificate delivered hereunder based
upon, arising under, out of, in connection
        54
143905334.14

--------------------------------------------------------------------------------

with, or related to this Agreement (including its negotiation, execution,
performance or breach) or for any claims or causes of action based on, in
respect of, or because of the sale and purchase of the Shares (including any
non-disclosure or misrepresentations made by any such Nonparty Affiliates) or
any other transactions contemplated hereby; and, to the maximum extent permitted
by Law, each Contracting Party waives and releases all such liabilities, claims,
causes of action, and obligations against any such Nonparty Affiliates. Without
limiting the foregoing, to the maximum extent permitted by Law, (a) each
Contracting Party waives and releases (and will cause its respective Affiliates
to waive and release) any rights, claims, demands or causes of action that may
otherwise be available in law or equity, or granted by statute, to avoid or
disregard the entity form of a Contracting Party or otherwise impose liability
of a Contracting Party on any Nonparty Affiliate, whether granted by statute or
based on theories of contract, tort, strict liability, equity, agency, control,
instrumentality, alter ego, domination, sham, single business enterprise,
piercing the veil, unfairness, undercapitalization or otherwise; and (b) each
Contracting Party disclaims any reliance upon any Nonparty Affiliates with
respect to the performance of this Agreement or any representation or warranty
made in, in connection with, or as an inducement to this Agreement.
Section 10.3 Specific Reliance
. The Parties have specifically relied upon this ARTICLE X, together with the
provisions of Section 11.4, in agreeing to the Purchase Price and in agreeing to
provide the specific representations and warranties set forth herein.
Section 10.4 Disclosure Schedule
. All representations and warranties of the Company and the Sellers in this
Agreement or any other Transaction Document are made subject to and modified by
the exceptions noted in the schedules delivered by the Company to Purchaser
concurrently herewith and identified as the "Disclosure Schedule". A fact or
matter, disclosed in a Section or a subsection of the Disclosure Schedule shall
be deemed to be disclosed with respect to each other Section or subsection where
such disclosure is appropriate to the extent that it is reasonably apparent from
reading such Section of the Disclosure Schedule that such disclosure is
applicable to such other Section or subsections. Information reflected in the
Disclosure Schedule is not necessarily limited to matters required hereby to be
reflected in the Disclosure Schedule. Such additional information is set forth
for informational purposes and does not necessarily include other matters of a
similar nature. Disclosure of such additional information will not be deemed to
constitute an acknowledgment that such information is required to be disclosed,
and disclosure of such information will not be deemed to enlarge or enhance any
of the representations or warranties in this Agreement or otherwise alter in any
way the terms of this Agreement. Inclusion of information in the Disclosure
Schedule will not be construed as an admission that such information is material
to the business, assets, liabilities, financial position, operations or results
of operations of the Company.
ARTICLE XI
MISCELLANEOUS

        55
143905334.14

--------------------------------------------------------------------------------

Section 11.1 Transaction Expenses
. Except as otherwise provided herein, each Party will bear all fees and
expenses incurred by such Party in connection with, relating to, or arising out
of the negotiation, preparation, execution, delivery or performance of this
Agreement or any other Transaction Document or the consummation of the
transactions contemplated hereby or thereby, including financial advisors',
attorneys', accountants' and other professional fees and expenses in connection
with the transactions contemplated hereby or thereby; provided that (a) the fees
payable to the Escrow Agent under the Escrow Agreement shall be borne 50 percent
by the Sellers and 50 percent by Purchaser, and (b) all costs and expenses
related to the R&W Insurance Policy, including the total premium, underwriting
costs, brokerage commissions and other costs and expenses of such policy, shall
be borne by Purchaser.
Section 11.2 Publicity
. Except as otherwise required by Law or applicable securities exchange rules,
press releases and other public announcements about the transactions
contemplated by this Agreement will be made only with the prior agreement of the
Sellers' Representative and Purchaser (and the Parties will use reasonable
efforts to consult and agree with each other regarding the content of any press
release or other public announcements so required). Notwithstanding the
foregoing, nothing contained in this Agreement will prohibit any of Hanover,
Tuckerman or their respective Affiliates from providing general information
about the subject matter of this Agreement in connection with such Seller's or
such Affiliates' fund raising, marketing, informational or reporting activities
or obligations of the kind customarily provided with respect to investments of
this kind. Notwithstanding the foregoing, Purchaser, Hanover, Tuckerman and
their respective Affiliates will be allowed to disclose the terms of this
Agreement and the transactions contemplated hereby without the consent of, in
the case of Purchaser, the Sellers' Representative or, in the case of Hanover or
Tuckerman, Purchaser, (a) to authorized representatives and employees of
Purchaser, Hanover, Tuckerman or their respective Affiliates, (b) to
Purchaser's, Hanover's, Tuckerman's and their respective Affiliates' investors
in connection with summary information about Purchaser's, Hanover's, Tuckerman's
or any of their respective Affiliates' financial condition, (c) to any of
Purchaser's, Hanover's or Tuckerman's Affiliates, auditors, attorneys, financing
sources, potential investors or other agents or any other Person to whom
Purchaser, Hanover or Tuckerman discloses summary information in the ordinary
course of business, (d) to any bona fide prospective purchaser of the equity or
assets of Purchaser, Hanover, Tuckerman or their respective Affiliates and (e)
to other parties so long as such communication does not disclose the Purchase
Price. Each of Purchaser, Hanover and Tuckerman will be allowed to issue general
press releases in the ordinary course of business.
Section 11.3 Notices
. All notices required or permitted to be given hereunder will be in writing and
may be delivered by hand, by electronic transmission in .PDF or similar format,
or by nationally recognized private courier. Notices delivered by hand will be
deemed delivered when actually delivered. Notices given by nationally recognized
private courier will be deemed delivered on the date of confirmed pickup if
delivery is promised by the courier within 48 hours after pickup. Notices
        56
143905334.14

--------------------------------------------------------------------------------

given by electronic transmission with a confirmation of transmission by the
transmitting equipment will be deemed given on the date of transmission if a
Business Day, or the on the first Business Day following the date of
transmission if not on a Business Day. All notices will be addressed as follows:
If to the Company (before the Closing), then to:
Freedom Communication Technologies Inc.c/o Hanover Partners, Inc.425 California
Street, Ste. 2000 San Francisco, California 94104Attention: Aaron AikenEmail
Address: aaron@hanoverpartners.com
with a copy (which will not constitute notice) to:
Perkins Coie LLP1120 NW Couch Street, 10th FloorPortland, Oregon 97209Attention:
David MathesonEmail Address: DMatheson@perkinscoie.com
If to the Company (following the Closing) or Purchaser, then to:
Astronics Corporation130 Commerce WayEast Aurora, New YorkAttention: David C.
Burney, CFOEmail Address: David.Burney@astronics.com
with a copy (which will not constitute notice) to:
Astronics Corporation130 Commerce WayEast Aurora, New YorkAttention: Julie
Davis, Corporate CounselEmail Address: Julie.Davis@astronics.com
If to the Sellers, then to:
Hanover Partners, Inc.425 California Street, Ste. 2000San Francisco, California
94104 Attention: Aaron AikenEmail Address: aaron@hanoverpartners.com
and

        57
143905334.14

--------------------------------------------------------------------------------

Tuckerman Capital80 South Main StreetHanover, New Hampshire 03755Attention:
Nicholas RussellEmail Address: nick@tuckermancapital.com
with a copy (which will not constitute notice) to:
Perkins Coie LLP1120 NW Couch Street, 10th FloorPortland, Oregon 97209Attention:
David MathesonEmail Address: DMatheson@perkinscoie.com
If to Sellers' Representative, then to:
Hanover Partners, Inc.425 California Street, Ste. 2000 San Francisco, California
94104Attention: Aaron AikenEmail Address: aaron@hanoverpartners.com
with a copy (which will not constitute notice) to:
Perkins Coie LLP1120 NW Couch Street, 10th FloorPortland, Oregon 97209Attention:
David MathesonEmail Address: DMatheson@perkinscoie.com
or to any other address that may be designated by notice given under this
Section 11.3.
Section 11.4 Entire Agreement; Amendments
. This Agreement and the other Transaction Documents constitute the entire
agreement of the Parties respecting the transactions contemplated hereby and
thereby, and supersede all prior or contemporaneous written agreements,
arrangements, communications, negotiations and understandings and all prior and
contemporaneous oral agreements, arrangements, communications, negotiations and
understandings among the Parties regarding the transactions contemplated hereby
or thereby, including any data room materials, bid letters, term sheets,
summaries, issues lists or other agreements or information. The Parties agree
that no Party will have any remedies or cause of action (whether in contract, in
tort or otherwise) for any statements, communications, disclosures, failures to
disclose, representations or warranties not set forth in this Agreement or the
other Transaction Documents. Each exhibit and schedule to this Agreement will be
considered incorporated into this Agreement. Any amendments, or alternative or
supplementary provisions, to this Agreement must be made in writing and duly
executed by each Party or, in the case of any Seller, Sellers' Representative.
Prior drafts of any
        58
143905334.14

--------------------------------------------------------------------------------

Transaction Document will not have any interpretive effect and will be deemed to
be the joint work product of the Parties hereto.
Section 11.5 Non-Waiver
. The failure in any one or more instances of a Party to insist upon performance
of the terms, covenants or conditions of this Agreement or to exercise any right
or privilege in this Agreement conferred, or the waiver by such Party of any
breach of the terms, covenants or conditions of this Agreement, will not be
construed as a subsequent waiver of any such terms, covenants, conditions,
rights or privileges, but the same will continue and remain in full force and
effect as if no such forbearance or waiver had occurred. No waiver will be
effective unless it is in writing and signed by the waiving Party or, in the
case of any Seller, Sellers' Representative.
Section 11.6 Counterparts
. This Agreement may be executed and delivered by each Party in separate
counterparts, each of which when so executed and delivered will be deemed an
original and which taken together will constitute the same agreement.
Section 11.7 Delivery by Electronic Transmission
. This Agreement and any other Transaction Document, and any amendments hereto
or thereto, to the extent signed and delivered by means of .PDF or other
electronic transmission, will be treated in all manner and respects as an
original Contract and will be considered to have the same binding legal effects
as if it were the original signed version thereof delivered in-person. No Party
or any party to any such Contract will raise the use of a .PDF or other
electronic transmission to deliver a signature or the fact that any signature or
Contract was transmitted or communicated through the use of .PDF or other
electronic transmission as a defense to the formation of a Contract and each
Party forever waives any such defense.
Section 11.8 Severability
. Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under Law, but if any provision of this
Agreement is held to be invalid, illegal or unenforceable under any Law in any
jurisdiction, such invalidity, illegality or unenforceability will affect no
other provision or any other jurisdiction, and, for purposes of such
jurisdiction, such provision or portion thereof will be struck from the
remainder of this Agreement, which will remain in full force and effect. This
Agreement will be reformed, construed and enforced in such jurisdiction to best
give effect to the intent of the Parties under this Agreement.
Section 11.9 Applicable Law
. This Agreement and any controversy related to or arising, directly or
indirectly, out of, caused by or resulting from this Agreement will be governed
by and construed in accordance with the domestic Laws of the State of Delaware,
without giving effect to any choice or conflict of Law
        59
143905334.14

--------------------------------------------------------------------------------

provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware.
Section 11.10 Third-Party Beneficiaries
. This Agreement is solely for the benefit of the Parties and those Persons (or
categories of Persons) specifically described herein, and, except as set forth
above, no provision of this Agreement will be deemed to confer any remedy, claim
or right upon any third party.
Section 11.11 Binding Effect; Benefit
. This Agreement will inure to the benefit of and be binding upon the Parties
and their respective successors and permitted assigns.
Section 11.12 Assignment
. This Agreement may not be assigned by the Company or the Sellers without the
prior written consent of Purchaser. This Agreement may not be assigned by
Purchaser without the prior written consent of the Company prior to the Closing
or Sellers' Representative following the Closing.
Section 11.13 Waiver of Trial by Jury
. EACH OF THE PARTIES WAIVES THE RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY
PROCEEDING SEEKING ENFORCEMENT OF SUCH PARTY'S RIGHTS UNDER THIS AGREEMENT.
Section 11.14 Consent to Jurisdiction
. EACH OF THE PARTIES AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT WITHIN THE STATE OF DELAWARE, WITH RESPECT TO ANY CLAIM OR CAUSE
OF ACTION ARISING UNDER OR RELATING TO THIS AGREEMENT, AND WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT, AND CONSENTS THAT ALL SERVICES OF
PROCESS BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO IT AT ITS ADDRESS AS SET FORTH IN Section 11.3, AND SERVICE SO MADE
WILL BE DEEMED TO BE COMPLETED WHEN RECEIVED. EACH OF THE PARTIES WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS AND WAIVES ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER. NOTHING IN THIS Section 11.14 WILL AFFECT THE
RIGHTS OF THE PARTIES TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.
Section 11.15 Specific Performance
. The Parties agree that irreparable damage would occur in the event that the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, including each Party's right to
consummate the transactions contemplated by this Agreement. Each of the Parties
will be entitled to specific performance of the terms hereof,
        60
143905334.14

--------------------------------------------------------------------------------

including an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement (including
for specific performance of any transaction contemplated by this Agreement) in
any court of competent jurisdiction, including any state or federal court
sitting in the State of Delaware, this being in addition to any other remedy to
which such Party is entitled at law or in equity. Each of the Parties waives (a)
any defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any Law to post security as a
prerequisite to obtaining equitable relief.
Section 11.16 Headings
. The headings in this Agreement are for convenience of reference only and will
not affect the meaning or interpretation of this Agreement.
Section 11.17 Legal Representation
.
(a) Each of the Parties acknowledges that Perkins Coie LLP ("PC") serves as
counsel to the Company, Sellers' Representative and certain Sellers, including
in connection with the negotiation, preparation, execution and delivery of this
Agreement, the other Transaction Documents and the consummation of the
transactions contemplated by this Agreement. There may come a time, including
after consummation of the transactions contemplated by this Agreement, when the
interests of Sellers' Representative or any Seller, on the one hand, and the
Company, on the other hand, may no longer be aligned or when, for any reason,
the PC, Sellers' Representative, any Seller or the Company believes that PC can
or should no longer represent each of the Company, Sellers' Representative and
certain Sellers. The Parties understand and specifically agree that PC may
withdraw from representing the Company and continue to represent Sellers'
Representative or any Sellers, even if the interests of Sellers' Representative
or such Seller (or any other Seller), on the one hand, and the interests of the
Company, on the other hand, are or may be adverse, including in connection with
any dispute arising out of or relating to this Agreement or the transactions
contemplated by this Agreement, and even though PC may have represented the
Company in a matter substantially related to such dispute or may be handling
ongoing matters for the Company or any of its Affiliates, and each of Purchaser
and the Company consents thereto and waives any conflict of interest arising
therefrom.
(b) Notwithstanding anything to the contrary contained herein, the Parties
intend that all communications at or before the Closing between the Company and
any Seller (collectively, the "Seller Group") or any of them, on the one hand,
and any of their attorneys, on the other hand, including all communications
relating to the negotiation of the transactions contemplated by this Agreement
and any alternative transactions (collectively, the "Protected Communication"),
and all associated rights to assert, waive and otherwise administer the
attorney-client privilege and right of confidentiality of any member of the
Seller Group (the "Associated Rights"), will, from and after the Closing, rest
exclusively with Sellers' Representative and will not be transferred, assigned,
conveyed or delivered, by operation of law or otherwise, to Purchaser or any of
its Affiliates or any successor or assign of the foregoing (collectively, the
"Purchaser Group"). Accordingly, the Parties hereby agree that, as of
        61
143905334.14

--------------------------------------------------------------------------------

immediately prior to the Closing, for the consideration set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged: (i) all Protected Communication
and Associated Rights are, and will be deemed for all purposes, transferred,
assigned, conveyed and delivered in full to the Sellers, and (ii) no member of
the Purchaser Group will have any right, title, interest or benefit in or to any
of the Protected Communication or any Associated Rights. Purchaser hereby
agrees, on its own behalf and on behalf of the other members of the Purchaser
Group, from and after the Closing, that Sellers' Representative will have the
right to take possession and control of all Protected Communication effectively
as of the Closing. If and to the extent that, at any time from and after the
Closing, any member of the Purchaser Group will have any right or opportunity to
assert or waive an attorney-client privilege or right of confidentiality with
respect to any Protected Communication, each member of the Purchaser Group will
not, and will cause the other members of the Purchaser Group not to, waive such
privilege or right of confidentiality without the prior written consent of
Sellers' Representative (which consent may be withheld, conditioned or delayed
in its sole discretion). In the event that a dispute arises between any member
of the Purchaser Group, on the one hand, and a third party (other than a Seller
or any of its Affiliates), on the other hand, (i) the Company may assert the
attorney-client privilege to prevent disclosure of such privileged
communications to such third party and (ii) Sellers' Representative, on behalf
of Sellers, shall not unreasonably withhold consent to disclose privileged
communications to Purchaser in connection with the defense of such dispute, or
to a waiver of attorney-client privilege of such privileged communications is
necessary to defend such dispute.
Section 11.18 Authorization of Sellers' Representative.
(a) Appointment of Sellers' Representative. Each Seller, on behalf of himself,
herself or itself and such Seller's successors and permitted assigns,
irrevocably constitutes and appoints Sellers' Representative as representative,
attorney-in-fact and agent for such Seller and such Seller's successors and
permitted assigns in connection with the execution and performance of this
Agreement and the agreements ancillary hereto. This power is irrevocable and
coupled with an interest, and will not be affected by the death, incapacity,
illness, dissolution or other inability to act of any Seller or any Seller's
successors or permitted assigns.
(b) Authority of Sellers' Representative. Each Seller, on behalf of himself,
herself or itself and such Seller's successors and permitted assigns,
irrevocably grants Sellers' Representative full and exclusive power and
authority: (i) to execute and deliver, on behalf of such Seller and such
Seller's successors and permitted assigns, and to accept delivery of, on behalf
of such Seller and such Seller's successors and permitted assigns, such
documents as may be deemed by Sellers' Representative, in its sole discretion,
to be appropriate to complete the transactions contemplated by this Agreement
and the other Transaction Documents; (ii) to make decisions on behalf of such
Seller and such Seller's successors and permitted assigns with respect to the
transactions contemplated by this Agreement and the other Transaction Documents
and matters contemplated under this Agreement or any other Transaction Document,
including adjustments to the Purchase Price; (iii) to acknowledge receipt at the
Closing of the Sellers' Representative Payment by Sellers' Representative; (iv)
to receive the Sellers' Representative Payment (the "Sellers' Representative
Fund") as a fund for the payment of all costs and expenses
        62
143905334.14

--------------------------------------------------------------------------------

incurred by or on behalf of Sellers' Representative in connection with any
adjustments to the Purchase Price or any dispute or claim under this Agreement;
(v) to authorize deliveries to Purchaser of cash from the Adjustment Escrow
Account and legally bind the Sellers to pay cash directly to Purchaser in
satisfaction of any adjustments to the Purchase Price; (vi) after Closing, to
give and receive notices and communications to or from Purchaser or the Escrow
Agent relating to this Agreement, the Escrow Agreement or any of the
transactions and other matters contemplated hereby or thereby (except to the
extent that this Agreement or the Escrow Agreement expressly contemplates that
any such notice or communication will be given or received by a Seller
individually); (vii) to consent or agree to any amendment or waiver to this
Agreement or the Escrow Agreement or any exhibit, annex or schedule hereto or
thereto; and (viii) to take all actions necessary or appropriate in the judgment
of Sellers' Representative for the accomplishment of the foregoing, in each case
without having to seek or obtain the consent of any Person under any
circumstance.
(c) Reliance. Each Seller, on behalf of himself, herself or itself and such
Seller's successors and permitted assigns, agrees to the following:
(i) In all matters in which action by Sellers' Representative is required or
permitted, Sellers' Representative is exclusively authorized to act on behalf of
such Seller, on behalf of such Seller and such Seller's successors and permitted
assigns, notwithstanding any dispute or disagreement between Sellers or the
Sellers' successors or permitted assigns, and Purchaser will be entitled to rely
on any and all action taken by Sellers' Representative under this Agreement
without any liability to, or obligation to inquire of, the Sellers or the
Sellers' successors and permitted assigns, notwithstanding any knowledge on the
part of Purchaser of any such dispute or disagreement. Purchaser will be fully
protected in dealing with Sellers' Representative under this Agreement (or any
other Transaction Document) and may rely upon any Sellers' Representative
Decision.
(ii) Sellers' Representative will be entitled to rely on any directions received
from the Sellers that collectively owned, as of immediately prior to the
Closing, over 50 percent of the Shares. Sellers' Representative may engage such
counsel, experts and other agents and consultants as it may deem necessary in
exercising its powers and performing its function hereunder and (in the absence
of willful misconduct by Sellers' Representative) will be entitled to
conclusively rely on the opinions and advice of such Persons. Notwithstanding
anything to the contrary contained herein, Sellers' Representative as such will
have no fiduciary duties or responsibilities to any Seller and no duties or
responsibilities except for those set forth herein, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on behalf of any
Seller will otherwise exist against or with respect to Sellers' Representative
as such.
(iii) Sellers' Representative shall be the sole and exclusive means of asserting
or addressing any of the matters described in Section 11.18(b), and Purchaser
shall have no obligation to deal with the Sellers with respect to any such
matters. Any notice or communication given or received by, and any decision,
action, failure to act within a designated period of time, agreement, consent,
settlement, resolution or
        63
143905334.14

--------------------------------------------------------------------------------

instruction of, Sellers' Representative that is within the scope of Sellers'
Representative's authority pursuant to Section 11.18(b) (each a "Sellers'
Representative Decision") shall constitute a notice or communication to or by,
or decision, action, failure to act within a designated period of time,
agreement, consent, settlement, resolution or instruction of the Sellers and
shall be final, binding and conclusive upon the Sellers. The Escrow Agent shall
be entitled to rely upon any Sellers' Representative Decision as being a notice
or communication to, or a decision, action, failure to act within a designated
period of time, agreement, consent, settlement, resolution or instruction of,
the Sellers.
(iv) The power and authority of Sellers' Representative, as described in this
Agreement, will continue in force until all rights and obligations of the
Sellers and the Sellers' successors and permitted assigns under this Agreement
terminate, expire or are fully performed.
(v) The Sellers and the Seller's successors and permitted assigns who held a
majority of the Shares immediately prior to the Closing will have the right,
exercisable from time to time upon written notice delivered to Sellers'
Representative and Purchaser, to remove Sellers' Representative, with or without
cause, and to fill a vacancy caused by the resignation or removal of Sellers'
Representative.
(vi) If Sellers' Representative resigns or is removed or otherwise ceases to
function in its capacity as such for any reason whatsoever, and no successor is
appointed by the Sellers and the Sellers' successors and permitted assigns who
held a majority of the Shares immediately prior to the Closing within sixty (60)
days, then Purchaser will have the right to appoint any Seller or any Seller's
successor or permitted assign to act as Sellers' Representative to serve as
described in this Agreement.
(d) Indemnification of Sellers' Representative. Sellers' Representative will
incur no liability of any kind with respect to any action or omission by
Sellers' Representative in connection with Sellers' Representative's services
pursuant to this Agreement and any agreements ancillary hereto, except in the
event of liability directly resulting from Sellers' Representative's gross
negligence or willful misconduct. Sellers' Representative shall not be liable
for any action or omission taken or omitted to be taken in good faith pursuant
to the advice of counsel. Sellers will indemnify, defend and hold harmless
Sellers' Representative from and against any and all losses, liabilities,
damages, claims, penalties, fines, forfeitures, actions, fees, costs and
expenses (including the reasonable fees and expenses of counsel and experts and
their staffs and all expense of document location, duplication and shipment)
(collectively, "Sellers' Representative Losses") arising out of or in connection
with Sellers' Representative's execution and performance of this Agreement and
any agreements ancillary hereto, in each case as such Sellers' Representative
Loss is suffered or incurred; provided that in the event that any such Sellers'
Representative Loss is finally adjudicated to have been directly caused by the
gross negligence or willful misconduct of Sellers' Representative, Sellers'
Representative will reimburse the Sellers the amount of such indemnified
Sellers' Representative Loss to the extent attributable to such gross negligence
or willful misconduct. If not paid directly to Sellers' Representative by the
Sellers, any such Sellers' Representative Losses may be recovered by Sellers'
Representative from (i) the funds in the Sellers' Representative Fund and (ii)
Adjustment
        64
143905334.14

--------------------------------------------------------------------------------

Escrow Account at such time as remaining amounts would otherwise be
distributable to the Common Sellers; provided that while this section allows
Sellers' Representative to be paid from the aforementioned sources of funds,
this does not relieve the Sellers from their obligation to promptly pay such
Sellers' Representative Losses as they are suffered or incurred, nor does it
prevent Sellers' Representative from seeking any remedies available to it at law
or otherwise. Except as provided in Section 2.4(c), in no event will Sellers'
Representative be required to advance its own funds on behalf of the Sellers or
otherwise. Notwithstanding anything in this Agreement to the contrary, any
restrictions or limitations on liability or indemnification obligations of, or
provisions limiting the recourse against non-parties otherwise applicable to,
the Sellers set forth elsewhere in this Agreement are not intended to be
applicable to the indemnities provided to Sellers' Representative under this
Section 11.18(d). The foregoing indemnities will survive the Closing, the
resignation or removal of Sellers' Representative or the termination of this
Agreement.
(e) Sellers' Representative Fund. The Sellers will not receive any interest or
earnings on the Sellers' Representative Fund and irrevocably transfer and assign
to Sellers' Representative any ownership right that the Sellers may otherwise
have had in any such interest or earnings. Sellers' Representative will not be
liable for any loss of principal of the Sellers' Representative Fund other than
as a result of its gross negligence or willful misconduct. Sellers'
Representative will hold the Sellers' Representative Fund separate from its
corporate funds, will not use the Sellers' Representative Fund for its operating
expenses or any other corporate purposes and will not voluntarily make the
Sellers' Representative Fund available to its creditors in the event of
bankruptcy. As soon as practicable following completion of Sellers'
Representative's responsibilities under this Agreement or such earlier date as
directed by the Sellers, Sellers' Representative will deliver any remaining
balance of the Sellers' Representative Fund to the Common Sellers by wire
transfer of immediately available funds to such bank account as the Common
Sellers shall designate in writing to Sellers' Representative. For tax purposes,
the Sellers' Representative Fund will be treated as having been received and
voluntarily set aside by the Common Sellers at the time of Closing.




[Signature Pages Follow]


        65
143905334.14

--------------------------------------------------------------------------------



        The Parties have executed this Agreement as of the date indicated in the
first sentence of this Agreement.
PURCHASER:
ASTRONICS CORPORATION
By: /s/ David C. Burney  
Name: David C. BurneyTitle: Executive Vice President- Finance









143905334.14

--------------------------------------------------------------------------------

THE COMPANY:
Freedom Communication Technologies Inc.
By: /s/ Ricardo Viloria
Name: Ricardo Viloria
Title: President









143905334.14

--------------------------------------------------------------------------------

THE SELLERS:
TUCKERMAN CAPITAL IV LP
By: Tuckerman Investments IV, L.L.C.
        its General Partner
By: /s/Nick Russell  
Name: Nick Russell
Title: Manager


HANOVER PARTNERS, LLC
By: /s/ Andrew Ford
Name: Andrew Ford
Title: Manager


/s/ Aaron Aiken
Name: Aaron Aiken


/s/ Ricardo Viloria
Name: Ricardo Viloria


/s/ Scott Hill
Name: Scott Hill


/s/ Edward Mick  
Name: Edward Mick


/s/ Wayne Black
Name: Wayne Black



















143905334.14

--------------------------------------------------------------------------------

SELLERS’ REPRESENTATIVE:


HANOVER PARTNERS, iNC.
By: /s/ Andrew Ford
Name: Andrew Ford
Title: President








143905334.14